                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 1 of 68



 1   Jerry A. Crandall (CSB No. 250192)
 2
     jac@crandalltech.com
     CRANDALL TECHNOLOGIES LLC
 3   1590 Heavenly View Trail
 4
     Reno, NV 89523
     Telephone: 775.525.8777
 5   Facsimile: 775.501.5157
 6
     Attorney for Plaintiff
 7   CRANDALL TECHNOLOGIES LLC
 8

 9                         UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11

12   CRANDALL TECHNOLOGIES LLC,                 Case No. 20-cv-06220
13
     a Nevada limited liability company,
                                                COMPLAINT FOR:
14                Plaintiff,
15
                                                PATENT INFRINGEMENT
           vs.
16

17
     IRHYTHM TECHNOLOGIES, INC.,
     a Delaware corporation,
18

19
                  Defendant.                    DEMAND FOR JURY TRIAL

20

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     COMPLAINT FOR:
     PATENT INFRINGEMENT                                          Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 2 of 68



 1                              TABLE OF CONTENTS
 2   NATURE OF THE ACTION ………………………………………....………… 1
 3   THE PARTIES ………………………………………………………………….. 1
 4   JURISDICTION ………………….……………………………………………... 1
 5   VENUE ………………….……………………………………………………….5
 6   INTRADISTRICT ASSIGNMENT ………………………………….…………. 6
 7   PLAINTIFF‟S ASSERTIONS AND STATEMENT OF THE CLAIM …..……. 6
 8      I.     Letters Patent and Standing. ………..………………………………… 6
 9      II.    Activities and Instrumentalities. ………….…………………………... 7
10      III.   Direct Infringement. ………….………………………………………. 30
11             A.   Claim 1 ………………………………………………………… 31
12             B.   Claim 2 ………………………………………………………… 36
13             C.   Claim 3 ………………………………………………………… 38
14             D.   Claim 4 ………………………………………………………… 39
15             E.   Claim 5 ………………………………………………………… 41
16             F.   Claim 8 ………………………………………………………… 44
17             G.   Claim 9 ………………………………………………………… 47
18             H.   Claim 13 ……………………………………………………….. 48
19             I.   Claim 16 ……………………………………………………….. 50
20             J.   Claim 17 ……………………………………………………….. 52
21      IV.    Induced Infringement. ………….…………………………………….. 55
22      V.     Contributory Infringement. ………….……………………………….. 61
23      VI.    Additional Information. ………….…………………………………… 62
24      VII. Remedies. ………….…………………………………………………. 63
25   DEMAND FOR JUDGMENT; PRAYER FOR RELIEF …..………………….. 65
26   DEMAND FOR JURY TRIAL …..…………………………………………….. 66
27

28

     COMPLAINT FOR                          i
     PATENT INFRINGEMENT                                         Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 3 of 68



 1            1.    Plaintiff Crandall Technologies LLC (hereinafter referred to as
 2   “Plaintiff”), for its Complaint for Patent Infringement against Defendant iRhythm
 3   Technologies, Inc. (hereinafter referred to as “Defendant”), alleges as follows:
 4                                NATURE OF THE ACTION
 5            2.    This is a civil action for patent infringement under the patent laws of
 6   the United States, 35 U.S.C. § 1, et seq.
 7            3.    Defendant has infringed and continues to infringe, has contributed to
 8   and continues to contribute to infringement of, and has induced and continues to
 9   induce infringement of, one or more claims of U.S. Patent No. 8,854,789 B2.1
10            4.    Plaintiff is the legal owner by assignment of U.S. Patent No.
11   8,854,789 B2, which was duly and legally issued by the United States Patent and
12   Trademark Office (USPTO).
13            5.    Plaintiff seeks injunctive relief and monetary damages.
14                                       THE PARTIES
15            6.    Plaintiff is a limited liability company organized under the laws of the
16   State of Nevada and having its principal place of business at 1590 Heavenly View
17   Trail, Reno, Nevada 89523.
18            7.    Upon information and belief, Defendant is a corporation incorporated
19   under the laws of the State of Delaware and having its principal place of business
20   at 699 8th Street, Suite 600, San Francisco, CA 94103.
21                                      JURISDICTION
22            8.    The action arises under 28 U.S.C. §§ 1331 and 1338(a), as herein
23   more fully appears, and the Court therefore has jurisdiction over this action.
24            9.    Upon information and belief, Defendant has its Corporate
25

26
     1
         The specific claim language from these Letters Patent that is quoted herein is
27
     presented in both bold and italic font in the applicable paragraphs. This change in
28
     font is presented for the quoted claim language for purposes of clarity.
     COMPLAINT FOR:                              1
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 4 of 68



 1   Headquarters located at 699 8th Street, Suite 600, San Francisco, CA 94103. Upon
 2   information and belief, Defendant‟s office located at this address is a regular and
 3   established place of business within the forum.
 4         10.    Defendant is listed with the Office of the California Secretary of State
 5   as an entity that is currently doing business in the State of California, and the
 6   Office of the California Secretary of State has assigned Defendant the following
 7   business entity number: C2930987. A current Office of the California Secretary of
 8   State business listing for Defendant is attached herein as “Exhibit A”.            This
 9   business listing lists both the physical address and mailing address of Defendant as
10   699 8th Street, Suite 600, San Francisco, CA 94103. See Exhibit A at page 2. This
11   business listing also lists the physical address for Defendant‟s “Agent for Service
12   of Process” as this same physical address (699 8th Street, Suite 600, San Francisco,
13   CA 94103). See Exhibit A at page 2.
14         11.    On October 12, 2006, Defendant filed a Statement and Designation by
15   Foreign Corporation form with the Office of the California Secretary of State; a
16   true and correct copy of this form is attached herein as “Exhibit B”. The filing of
17   this form on October 12, 2006, constituted a “REGISTRATION” by Defendant
18   with the Office of the California Secretary of State. See Exhibit A at page 2. This
19   form states that (i) the principal office of Defendant in the State of California as

20   well as (ii) the principal executive office of Defendant were located at the same
     physical address in the City of San Francisco in the State of California at the time
21
     of this filing. See Exhibit B at page 2. This physical address is listed as 1895
22
     Jackson Street #705, San Francisco, CA 94109. See Exhibit B at page 2.
23
           12.    On October 1, 2018, Defendant filed a Statement of Information with
24
     the Office of the California Secretary of State; a true and correct copy of this
25
     Statement of Information is attached herein as “Exhibit C”. This Statement of
26
     Information states that (i) the principal business office of Defendant in the State of
27
     California as well as (ii) the principal executive office of Defendant were located at
28
     the same physical address in the City of San Francisco in the State of California at
     COMPLAINT FOR:                             2
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 5 of 68



 1   the time of this filing. See Exhibit C at page 2. This physical address is listed as
 2   650 Townsend Street, STE 500, San Francisco, CA 94103. See Exhibit C at page
 3   2. This Statement of Information also indicates that the address of Defendant‟s
 4   corporate Chief Executive Officer, corporate Secretary and corporate Chief
 5   Financial Officer was this same physical address at the time of this filing.
 6           13.    On October 28, 2019, Defendant filed another Statement of

 7   Information with the Office of the California Secretary of State; a true and correct
     copy of this Statement of Information is attached herein as “Exhibit D”. This
 8
     Statement of Information states that (i) the principal business office of Defendant
 9
     in the State of California as well as (ii) the principal executive office of Defendant
10
     are located at the same physical address in the City of San Francisco in the State of
11
     California. See Exhibit D at page 2. This physical address is listed as 699 8th
12
     Street, Suite 600, San Francisco, CA 94103. See Exhibit D at page 2. This
13
     Statement of Information also indicates the address of Defendant‟s corporate Chief
14
     Executive Officer, corporate Secretary and corporate Chief Financial Officer as
15
     being this same physical address.
16           14.    Business information published by the City of San Francisco
17   regarding the City of San Francisco business account (Business Account Number
18   430171) of Defendant is attached herein as “Exhibit E”.2 Defendant is listed with
19   the City of San Francisco as a business entity having a street address in the City of
20   San Francisco at the following address: 650 Townsend Street, STE 380, San
21   Francisco, CA 94103. See Exhibit E, pages 2-3. Additionally, the City of San
22   Francisco lists a current mailing address for Defendant of 699 8th Street, Suite 600,
23   San Francisco, CA 94103. See Exhibit E, pages 3-4.
24

25
     2
         A business listing published by the City of San Francisco (which was accessed at
26
     https://data.sfgov.org/Economy-and-Community/Registered-Business-Locations-
27
     San-Francisco/g8m3-pdis/data) was modified for legibility and to remove non-
28
     party entity information in order to create Exhibit E.
     COMPLAINT FOR:                             3
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 6 of 68



 1           15.    Defendant maintains its company website at the following address:
 2   https://www.irhythmtech.com/.      A webpage from Defendant‟s current website
 3   states that Defendant‟s “HEADQUARTERS” is located at the following address:
 4   699 8th Street, Suite 600, San Francisco, CA 94103.3 A copy of this webpage is
 5   attached herein as “Exhibit F”. Upon information and belief, Defendant‟s office
 6   located at 699 8th Street, Suite 600, San Francisco, CA 94103 serves as
 7   Defendant‟s Corporate Headquarters and is a regular and established place of
 8   business within the forum.
 9           16.    Upon information and belief, Defendant continues to maintain a
10   second office within the City of San Francisco at the following address: 650
11   Townsend Street, San Francisco, CA 94103. See Exhibit E at pages 2-3. See also
12   Exhibit E at page 5. Upon information and belief, Defendant‟s office located at
13   650 Townsend Street, San Francisco, CA 94103 is a regular and established place
14   of business within the forum.
15           17.    In addition to its Corporate Headquarters being located within the
16   State of California (within the subject forum), Defendant also discloses that it
17   currently maintains yet another office within the State of California at the
18   following address: 11085 Knott Avenue, Suite B, Cypress, California 90630. See
19   Exhibit F at page 2. Upon information and belief, Defendant‟s office located at
20   11085 Knott Avenue, Suite B, Cypress, California 90630 is a regular and
21   established place of business within the forum.
22           18.    The Statement of Information that Defendant filed on October 28,
23   2019, with the Office of the California Secretary of State lists Defendant‟s agent
24   for service of process as being Sally J. Feng, who is located at the following
25   address: 699 8th Street, Suite 600, San Francisco, CA 94103. See Exhibit D at
26   page 2. This is the same physical address that Defendant discloses as its Corporate
27

28   3
         This webpage was accessed at https://www.irhythmtech.com/company/locations.
     COMPLAINT FOR:                            4
     PATENT INFRINGEMENT                                            Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 7 of 68



 1   Headquarters. See Exhibit F at page 2.
 2            19.    As herein more fully appears, Defendant is a corporate entity
 3   currently doing business in the State of California and having regular and
 4   established places of business within the forum, Defendant purposefully engaged
 5   in activities that were directed at the forum, the action arises out of or relate to
 6   those activities, and the assertion of personal jurisdiction in the forum comports
 7   with traditional notions of fair play and substantial justice.         For at least this
 8   rationale, the Court has jurisdiction over Defendant in this action.
 9                                          VENUE
10            20.    As previously indicated, Defendant has regular and established places
11   of business within the forum. Additionally, as previously indicated, Defendant has
12   regular and established business mailing addresses within the forum. Moreover,
13   and as herein more fully appears, Defendant committed acts of infringement, and
14   those acts of infringement have been and continue to be directed at the forum. For
15   at least this rationale, venue is proper in this Court under 28 U.S.C. § 1391(b)(2)
16   and 1400(b).
17            21.    Upon information and belief, a number of individuals who are current
18   employees of Defendant, and who have knowledge pertaining to the alleged
19   infringing instrumentality (including, but not limited to, technical aspects, potential
20   uses, and sales information associated with said instrumentality) currently work or
21   reside within the forum, such as a number of those employees who currently work
22   in Defendant‟s Corporate Headquarters located in the City of San Francisco in the
23   State of California. For at least this additional rationale, venue is proper in this
24   Court.
25            22.    Upon information and belief, and as herein more fully appears, a
26   number of individuals involved in the design and manufacture of various physical
27   and circuit components of the alleged infringing instrumentality currently work or
28   reside within the forum. For at least this additional rationale, venue is proper in

     COMPLAINT FOR:                             5
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 8 of 68



 1   this Court.
 2          23.     This lawsuit has initially arisen in San Francisco County in the State
 3   of California, which is the county in which a substantial part of the events that give
 4   rise to the claim occurred. Additionally, and as herein more fully appears, upon
 5   information and belief, a substantial number of witnesses having knowledge
 6   pertaining to the allegedly infringing instrumentality currently work or reside
 7   within the forum. Moreover, as previously indicated, Defendant has regular and
 8   established places of business located within this District, including Defendant‟s
 9   Corporate Headquarters. This District is therefore the most convenient forum for
10   this action.
11                            INTRADISTRICT ASSIGNMENT
12          24.     This lawsuit has arisen in San Francisco County in the State of
13   California, which is “the county in which a substantial part of the events or
14   omissions which give rise to the claim occurred or in which a substantial part of
15   the property that is the subject of the action is situated.” Civil L.R. 3-2(c). The
16   foregoing notwithstanding, it is noted that this Court has already declared that
17   venue for cases involving “intellectual property rights … shall be proper in any
18   courthouse in this District.” General Order No. 44, section D.3.
19         PLAINTIFF’S ASSERTIONS AND STATEMENT OF THE CLAIM
20    I.    Letters Patent and Standing.
21          25.     On October 7, 2014, U.S. Letters Patent No. 8,854,789 B2 was duly
22   and legally issued to Jerry Alan Crandall for an invention in a SELF-DEFENSE
23   SYSTEM. A true and correct copy of the Letters Patent is attached herein as
24   “Exhibit G”.       The Letters Patent issued from U.S. Patent Application No.
25   13/181,467 (hereinafter “the Application”), which was filed with the U.S. Patent
26   and Trademark Office (USPTO) on July 12, 2011.
27          26.     Jerry Alan Crandall assigned those Letters Patent to Plaintiff on
28   October 25, 2016. Jerry Alan Crandall was and remained the owner of the Letters

     COMPLAINT FOR:                             6
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 9 of 68



 1   Patent until assigning those Letters Patent to Plaintiff on October 25, 2016. A true
 2   and correct copy of the formal Assignment is attached herein as “Exhibit H”.
 3           27.    On October 25, 2016, Plaintiff recorded the formal Assignment of the
 4   Letters Patent from Jerry Alan Crandall to Plaintiff with the Assignment
 5   Recordation Branch of the Public Records Division of the USPTO. A true and
 6   correct copy of the Patent Assignment Cover Sheet issued by the USPTO on
 7   October 25, 2016, is attached herein as “Exhibit I”. A true and correct copy of the
 8   Notice of Recordation of Assignment Document issued by the USPTO on October
 9   26, 2016, is attached herein as “Exhibit J”.
10           28.    Since being assigned the Letters Patent on October 25, 2016, Plaintiff
11   has been and still is the owner of those Letters Patent. As such, Plaintiff currently
12   has standing to assert the Letters Patent within the forum.
13           29.    Plaintiff has listed the United States patent number (U.S. Patent No.
14   8,854,789 B2) of the Letters Patent on its company website since November 16,
15   2016.
16           30.    On August 24, 2020, Plaintiff sent, via the United States Postal
17   Service, an envelope containing a true and correct copy of the Letters Patent along
18   with a letter (dated August 24, 2020) to Defendant‟s Corporate Headquarters
19   located at 699 8th Street, Suite 600, San Francisco, CA 94103. Upon information
20   and belief, the United States Postal Service delivered this envelope and its contents
21   to Defendant on August 28, 2020.
22           31.    On August 28, 2020, Plaintiff e-mailed a true and correct copy of the
23   Letters Patent, along with a copy of the aforementioned letter of August 24, 2020,
24   to Defendant at the following e-mail address: communications@irhythmtech.com.
25   Upon information and belief, this is a valid e-mail address for Defendant.
26     II. Activities and Instrumentalities.
27           32.    Upon information and belief, Defendant is a commercial entity that
28   advertises, offers for sale and sells (i) heart monitors, including but not limited to

     COMPLAINT FOR:                             7
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 10 of 68



 1   electrocardiogram (ECG) heart monitors, and (ii) medical diagnostic services,
 2   including, but not limited to, ECG monitoring services.         Defendant currently
 3   advertises, offers for sale and sells the ZIO AT® Mobile Cardiac Telemetry
 4   System (hereinafter the “Zio AT System”) within the United States. Screenshots
 5   of a webpage from Defendant‟s website that advertises the Zio AT System are
 6   attached herein as “Exhibit K”.4 A user manual published by Defendant for the
 7   Zio AT System is attached herein as “Exhibit L”. Upon information and belief,
 8   Defendant currently advertises the Zio AT System within the forum. See, e.g.,
 9   Exhibit K at pages 2-8.
10           33.     As herein more fully appears, the Zio AT System includes (i) a Patch
11   Recorder and a Wireless Gateway Device, which are configured to establish a
12   wireless Bluetooth® (hereinafter “Bluetooth”) connection with one another. The
13   Patch Recorder adheres to a user‟s chest, records ECG data associated with the
14   user‟s heart and wirelessly transmits this recorded data to the Wireless Gateway
15   Device using the established Bluetooth connection. See, e.g., Exhibit L at page 3
16   (showing the adhered “Patch” and the “Gateway”). The Wireless Gateway Device
17   wirelessly receives this ECG data from the Patch Recorder and subsequently
18   transmits such data through a cellular network to a Monitoring Center operated by
19   Defendant. Additionally, and as herein more fully appears, Defendant offers a Zio
20   Service, wherein Defendant receives this ECG data at the Monitoring Center and
21   generates a Medical Report based on this data that is then provided to a user‟s
22   medical doctor. A sample Medical Report is attached herein as “Exhibit M”.
23   Furthermore, and as herein more fully appears, the United States Food and Drug
24   Administration (FDA) provided Defendant with clearance under Section 510(k) of
25   the Federal Food, Drug and Cosmetic Act to market the Zio AT System within the
26
27
     4
         This webpage was accessed at https://www.irhythmtech.com/products-
28
     services/zio-at.
     COMPLAINT FOR:                             8
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 11 of 68



 1   United States in June of 2017.
 2         34.     On June 19, 2015, the FDA provided Defendant with clearance under
 3   Section 510(k) of the Federal Food, Drug and Cosmetic Act to market Defendant‟s
 4   ZIO® (hereinafter “ZIO”) SR ECG Monitoring Service within the United States.
 5   A copy of this pre-market FDA clearance, along with Defendant‟s referenced
 6   510(k) Disclosure No. K143513 (prepared December 10, 2014) is attached herein
 7   as “Exhibit N”. In this technical disclosure, Defendant discloses that the ZIO SR
 8   ECG Monitoring Service has the following three components: (1) the ZIO SR
 9   Patch Recorder with Bluetooth technology, (2) the ZIO SR Wireless Gateway, and
10   (3) the ZIO ECG Utilization Service System. See Exhibit N at page 7, ¶2. Upon
11   information and belief, Bluetooth refers a particular wireless communication
12   standard.
13         35.     On June 2, 2017, the FDA provided Defendant with clearance under
14   Section 510(k) of the Federal Food, Drug and Cosmetic Act to market Defendant‟s
15   ZIO QX ECG Monitoring System within the United States. A copy of this pre-
16   market FDA clearance, along with Defendant‟s referenced 510(k) Disclosure No.
17   K163512 (prepared May 2, 2017) is attached herein as “Exhibit O”. In this
18   technical disclosure, Defendant discloses that the ZIO QX ECG Monitoring
19   System has the following three components: (1) the ZIO QX Patch Recorder with
20   Bluetooth technology, (2) the ZIO QX Wireless Gateway with both Bluetooth and
21   cellular technology, and (3) the ZIO ECG Utilization Service (ZEUS) System for
22   data analysis and reporting. See Exhibit O at page 7, ¶2. Upon information and
23   belief, Defendant subsequently rebranded the “ZIO QX” as the Zio AT.
24         36.     On June 8, 2017, MobiHealthNews published an Internet article
25   discussing a number of FDA clearances that Defendant had received. A copy of
26
27

28

     COMPLAINT FOR:                          9
     PATENT INFRINGEMENT                                           Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 12 of 68



 1   this Internet article is attached herein as “Exhibit P”.5 In this article, the author
 2   states that Defendant had received a clearance in “June” of “2017” for its “Zio AT
 3   ECG Monitoring System”. Exhibit P at page 2 (article dated “June 08, 2017”) and
 4   at page 3, ¶3.
 5           37.     On June 14, 2017, Defendant filed a trademark application with the
 6   USPTO for the commercial mark “ZIO AT”.               See the USPTO Trademark
 7   Electronic Search System (TESS) search result for this commercial mark, which is
 8   attached herein as “Exhibit Q”.6 The USPTO granted to Defendant a registration
 9   (registration number 5908625) for this commercial mark on November 12, 2019.
10   See Exhibit Q at page 2. This registration indicates that this commercial mark is
11   used by Defendant as a “TRADEMARK” in the field of “heart monitors”. Exhibit
12   Q at page 2. This registration also indicates that this commercial mark is used by
13   Defendant as a “SERVICE MARK” in the field of “medical diagnostic services”.
14   Exhibit Q at page 2. This registration further discloses that Defendant‟s first use
15   (and first use in commerce) of this commercial mark was on July 1, 2017. Exhibit
16   Q at page 2. Defendant‟s current correspondence address for this registration is
17   listed as Defendant‟s current Corporate Headquarters: 699 8th Street, Suite 600,
18   San Francisco, CA 94103. Exhibit Q at page 2.
19           38.     On August 29, 2018, the FDA provided Defendant with clearance
20   under Section 510(k) of the Federal Food, Drug and Cosmetic Act to market an
21   updated version of Defendant‟s ZIO AT ECG Monitoring System within the
22   United States. A copy of this pre-market FDA clearance, along with Defendant‟s
23   referenced 510(k) Disclosure No. K181502 (prepared August 29, 2018) is attached
24

25
     5
         This article was accessed at https://www.mobihealthnews.com/content/new-fda-
26
     clearances-zio-poised-finally-add-realtime-connected-monitoring.
27
     6
         This search was conducted at
28
     http://tmsearch.uspto.gov/bin/gate.exe?f=searchss&state=4805:he6m2k.1.1.
     COMPLAINT FOR:                            10
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 13 of 68



 1   herein as “Exhibit R”. In this technical disclosure, Defendant refers to its ECG
 2   monitoring system described in 510(k) Disclosure No. K163512 (see Exhibit O) as
 3   the ZIO AT ECG Monitoring System. See Exhibit R at pages 6-8.
 4           39.     Upon information and belief, Defendant began advertising and
 5   offering for sale the Zio AT System within the United States on July 1, 2017. See
 6   Exhibit Q at page 2 (disclosing that Defendant‟s first use in commerce of its
 7   registered commercial mark “ZIO AT” was on July 1, 2017). A clinical reference
 8   manual for the Zio AT System is attached herein as “Exhibit S”. Upon information
 9   and belief, this clinical reference manual was published by Defendant on or around
10   April 11, 2018. See Exhibit S at page 24. An information disclosure for the Zio
11   AT System is attached herein as “Exhibit T”. Upon information and belief, this
12   information disclosure was published by Defendant on or around April 11, 2018.
13   See Exhibit T at page 14.
14           40.     The Zio AT System includes a Patch Recorder. See, e.g., Exhibit O at
15   page 6, ¶2. The Patch Recorder is referred to by Defendant as, for example, the
16   “Zio AT patch ECG monitor”, the “Zio AT Patch” and the “Zio Patch”. See, e.g.,
17   Exhibit S at pages 4 and 6. A first set of photographs, which Defendant previously
18   submitted to the United States Federal Communications Commission (FCC),
19   showing the outside of an example of such a Patch Recorder is attached herein as
20   Exhibit U.7 A second set of photographs, which Defendant previously submitted to
21   the FCC, showing various example internal components of an example of such a
22   Patch Recorder is attached herein as Exhibit V.8 A proposal, which Defendant
23   previously submitted to the FCC, of how an example label may be affixed to an
24

25
     7
         This first set of photographs is publicly accessible and was downloaded at
26
     https://fccid.io/2AFBP-AT17P/External-Photos/External-Photos-3392982.
27
     8
         This second set of photographs is publicly accessible and was downloaded at
28
     https://fccid.io/2AFBP-AT17P/Internal-Photos/Internal-Photos-3392984.
     COMPLAINT FOR:                             11
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 14 of 68



 1   example of such a Patch Recorder is attached herein as Exhibit W.9 A radio
 2   frequency (RF) exposure evaluation report, which Defendant previously submitted
 3   to the FCC, for an example of such a Patch Recorder is attached herein as Exhibit
 4   X.10
 5           41.     The Patch Recorder includes a Patch Housing. See, e.g., Exhibit W at
 6   page 2 (both illustrating this Patch Housing and describing the Patch Housing as
 7   being a “clear plastic housing”). The Patch Recorder also includes a Circuitry
 8   Component that is housed within the Patch Housing. See, e.g., Exhibit V at pages
 9   2-3. The Circuitry Component includes a Circuitry Housing that houses two (2)
10   Coin Cell Batteries as well as Patch Circuitry. See, e.g., Exhibit V at page 3
11   (showing the Circuitry Housing (as a white component) that houses first and
12   second 3 volt (V) CR2032 batteries as well as a First Printed Circuit Board (PCB),
13   wherein a number of circuit components are affixed to the First PCB). These Coin
14   Cell Batteries are “Lithium Manganese Dioxide Coin Cells”. Exhibit S at page 17;
15   Exhibit T at page 9.
16           42.     The Patch Recorder also includes a number of Adhesive Members that
17   enable the Patch Recorder to adhere to a user‟s chest. See, e.g., Exhibit K at pages
18   2-3. See also, e.g., Exhibit L at pages 3-5, 7 and 12. See also, e.g., Exhibit L at
19   page 9 (“What should I do if the patch peels or lifts at the edges? Press evenly on
20   the wings of the patch for 3 to 5 minutes to re-stick.”) (emphasis in original
21   omitted). See also, e.g., Exhibit S at page 6 (illustrating that the “Zio Patch” has
22   two “Adhesive Wings”). See also, e.g., Exhibit U at page 3, showing these two
23   Adhesive Wings (to the left and right, respectively, of the Patch Housing). The
24

25
     9
         This proposal is publicly accessible and was downloaded at
26
     https://fccid.io/2AFBP-AT17P/Label/ID-Label-Location-Info-3392983.
27
     10
          This RF exposure evaluation report was downloaded at https://fccid.io/2AFBP-
28
     AT17P/RF-Exposure-Info/SAR-exclusion-report-3392989.
     COMPLAINT FOR:                            12
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 15 of 68



 1   Patch Recorder further includes two ECG Electrodes. See, e.g., Exhibit S at page 6
 2   (illustrating that the “Zio Patch” has two “Electrodes”). See also, e.g., Exhibit O at
 3   page 10 (disclosing the implementation of “Disposable ECG Electrodes”). Upon
 4   information and belief, page 3 of Exhibit U shows first and second Skin Contacts
 5   (illustrated as blue circular components) for these two ECG Electrodes,
 6   respectively.      Upon information and belief, the two ECG Electrodes are
 7   electronically coupled with the Patch Circuitry.
 8         43.       Upon information and belief, the Patch Recorder is configured to
 9   detect ECG signals (when the Patch Recorder adheres to a user‟s chest) using the
10   ECG Electrodes and capture ECG data based on the detected ECG signals. See,
11   e.g., Exhibit L at pages 3, 7, 9 and 11. See also, e.g., Exhibit O at page 6, ¶3 –
12   page 7, ¶1. See also, e.g., Exhibit O at page 10. The Patch Recorder will record
13   ECG data for up to fourteen (14) days. See, e.g., Exhibit S at page 8.
14         44.       The Patch Recorder further includes a Trigger Button.       See, e.g.,
15   Exhibit O at page 6, ¶3. See also, e.g., Exhibit S at page 6 (illustrating the “„Zio‟
16   Button”). See also, e.g., Exhibit L at page 3 (showing a user pressing the Trigger
17   Button). See also, e.g., Exhibit L at page 4 (“Press the button on your patch any
18   time you feel a symptom ….”). Upon information and belief, the Patch Circuitry
19   includes a Switch, and pressing the Trigger Button toggles the Switch such that the
20   Patch Circuitry, which is powered by the Coin Cell Batteries, generates an
21   Electronic Trigger Signal.
22         45.       The Patch Recorder is integrated with a Wireless Transmitter capable
23   of wirelessly transmitting Bluetooth signals. See, e.g., Exhibit L at page 3. See
24   also, e.g., Exhibit O at page 6, ¶¶2-3. See also, e.g., Exhibit S at page 16 and
25   Exhibit T at page 8 (both disclosing a “Patch Short-range RF Transmit/Receive”
26   characteristic as being “2.4 GHz Bluetooth Low Energy” with “Effective Radiated
27   Power < 1mW”). See also, e.g., Exhibit X at page 6 (listing the mode of operation
28   for the “Zio AT ECG Patch” as being “Bluetooth LE”, and further listing the type

     COMPLAINT FOR:                            13
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 16 of 68



 1   of modulation for the “Zio AT ECG Patch” as being “Bluetooth version 4.0, Low
 2   Energy, GFSK modulation”).         Indeed, upon information and belief, the Patch
 3   Circuitry includes a Wireless Microcontroller Unit (hereinafter “Wireless MCU”)
 4   and a PCB Trace Antenna that are (i) mounted to PCB traces on the First PCB and
 5   (ii) implemented to transmit Bluetooth signals from the Patch Recorder. See, e.g.,
 6   Exhibit X at page 6 (disclosing the implementation of “TI chip CC2640” and a
 7   “PCB trace antenna”). Furthermore, upon information and belief, the Wireless
 8   Transmitter is implemented to wirelessly transmit a Bluetooth Signal from the
 9   Patch Recorder based on the generation of the Electronic Trigger Signal.
10           46.     Upon information and belief, this referenced TI chip CC2640 refers to
11   an integrated circuit (IC) package developed by Texas Instruments Inc. (TI) having
12   the product designation “CC2640”.         A webpage from the Texas Instruments
13   website that describes the TI CC2640 is attached herein as Exhibit Y.11 Texas
14   Instruments describes the TI CC2640 as being “a wireless MCU targeting
15   Bluetooth applications.”      Exhibit Y at page 3.     Moreover, a screenshot of a
16   webpage from the Texas Instruments website that shows a block diagram of the TI
17   CC2640 is attached herein as Exhibit Z.12 This block diagram specifically shows
18   the “RF core” of this IC package being electronically coupled with an external
19   antenna. Exhibit Z at page 2. Upon information and belief, the TI CC2640 is
20   electronically coupled with the PCB Trace Antenna and configured to cause the
21   PCB Trace Antenna to wirelessly transmit Bluetooth signals.
22           47.     The Patch Recorder further includes a Patch Light Emitter. See, e.g,
23   Exhibit S at page 6 (illustrating the “Light” of the Zio Patch). See also, e.g.,
24

25
     11
          This webpage was accessed at https://www.ti.com/product/CC2640#product-
26
     details##description.
27
     12
          This webpage was accessed at http://www.ti.com/data-
28
     sheets/diagram.tsp?genericPartNumber=CC2640&diagramId=SWRS176B.
     COMPLAINT FOR:                             14
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 17 of 68



 1   Exhibit L at page 10 (explaining that the “patch” is capable of “flashing orange”).
 2   Upon information and belief, the Patch Light Emitter is electronically coupled with
 3   the Patch Circuitry. Additionally, and upon information and belief, the Patch Light
 4   Emitter includes one or more light emitting diodes (LEDs).
 5            48.     The Zio AT System also includes a Wireless Gateway Device. See,
 6   e.g., Exhibit O at page 6, ¶2. See also, e.g., Exhibit S at page 6. The Wireless
 7   Gateway Device is referred to by Defendant as, for example, the “Zio AT wireless
 8   gateway”, the “Zio AT gateway”, the “Zio gateway”, the “wireless gateway” and
 9   the “gateway”. Exhibit S at pages 4 and 8.
10            49.     Upon information and belief, in 2017, Defendant disclosed a First
11   Example Configuration for such a Wireless Gateway Device to the FCC. A third
12   set of photographs, which Defendant previously submitted to the FCC, showing a
13   first example of such a Wireless Gateway Device is attached herein as Exhibit
14   AA.13 A fourth set of photographs, which Defendant previously submitted to the
15   FCC, showing various example internal components of a first example of such a
16   Wireless Gateway Device is attached herein as Exhibit AB.14 A proposal, which
17   Defendant previously submitted to the FCC, of how an example label may be
18   affixed to a first example of such a Wireless Gateway Device is attached herein as
19   Exhibit AC.15 A specific absorption rate (SAR) test report, which Defendant
20   previously submitted to the FCC, for a first example of such a Wireless Gateway
21

22

23
     13
24        This third set of photographs is publicly accessible and was downloaded at

25
     https://fccid.io/2AFBP-AT17G/External-Photos/External-Photos-3391651.
     14
          This fourth set of photographs is publicly accessible and was downloaded at
26
     https://fccid.io/2AFBP-AT17G/Internal-Photos/Internal-Photos-3391653.
27
     15
          This proposal is publicly accessible and was downloaded at
28
     https://fccid.io/2AFBP-AT17G/Label/ID-Label-Location-Info-3391652.
     COMPLAINT FOR:                             15
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 18 of 68



 1   Device is attached herein as Exhibit AD.16
 2            50.     Upon information and belief, in 2018, Defendant disclosed a Second
 3   Example Configuration for such a Wireless Gateway Device to the FCC. A fifth
 4   set of photographs, which Defendant previously submitted to the FCC, showing a
 5   second example of such a Wireless Gateway Device is attached herein as Exhibit
 6   AE.17 A sixth set of photographs, which Defendant previously submitted to the
 7   FCC, showing various example internal components of a second example of such a
 8   Wireless Gateway Device is attached herein as Exhibit AF.18 A proposal, which
 9   Defendant previously submitted to the FCC, of how an example label may be
10   affixed to a second example of such a Wireless Gateway Device is attached herein
11   as Exhibit AG.19 A specific absorption rate (SAR) test report, which Defendant
12   previously submitted to the FCC, for a second example of such a Wireless
13   Gateway Device is attached herein as Exhibit AH.20
14            51.     The Wireless Gateway Device includes a Wireless Gateway integrated
15   with a Wireless Receiver capable of wirelessly receiving Bluetooth signals. See,
16   e.g., Exhibit L at page 3. See also, e.g., Exhibit O at page 6, ¶¶2-5. See also, e.g.,
17   Exhibit AH at page 7 (“Cellular + Bluetooth”). See also, e.g., Exhibit S at page 16
18   and Exhibit T at page 8 (both disclosing a “Gateway Short-range RF
19
     16
20        This SAR test report was downloaded at https://fccid.io/2AFBP-AT17G/RF-
21   Exposure-Info/SAR-Report-3391692.
     17
22        This fifth set of photographs is publicly accessible and was downloaded at
23   https://fccid.io/2AFBP-AT18G/External-Photos/External-Photographs-3875350.
     18
24        This sixth set of photographs is publicly accessible and was downloaded at

25
     https://fccid.io/2AFBP-AT18G/Internal-Photos/Internal-Photographs-3875351.
     19
          This proposal is publicly accessible and was downloaded at
26
     https://fccid.io/2AFBP-AT18G/Label/Label-3875360.
27
     20
          This SAR test report was downloaded at https://fccid.io/2AFBP-AT18G/RF-
28
     Exposure-Info/SAR-Report-3875387.
     COMPLAINT FOR:                             16
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 19 of 68



 1   Transmit/Receive” characteristic as being “2.4 GHz Bluetooth Low Energy” with
 2   “Effective Radiated Power < 1mW”). Upon information and belief, the Wireless
 3   Receiver of the Wireless Gateway is capable of wirelessly receiving ECG data
 4   from the Wireless Transmitter of the Patch Recorder when a Bluetooth connection
 5   exists between the Wireless Gateway and the Patch Recorder.
 6         52.     The Wireless Gateway is also integrated with a Cellular Transmitter
 7   capable of wirelessly transmitting cellular signals. See, e.g., Exhibit AH at page 7
 8   (“Cellular + Bluetooth”). See also, e.g., Exhibit L at page 7 (“The gateway should
 9   also be kept in a place with good cellular connection.”). See also, e.g., Exhibit L,
10   page 8 (“Note that the gateway will not have cellular connection outside the United
11   States.”). See also, e.g., Exhibit S at page 10 (“The gateway will store the data
12   until it has cell signal, then the data will be sent.”). See also, e.g., Exhibit S at page
13   16 and Exhibit T at page 8 (both disclosing a “Gateway Cellular RF
14   Transmit/Receive” characteristic).
15         53.     The Wireless Gateway includes a Battery Unit. See, e.g., Exhibit AF
16   at page 2 (wherein the Battery Unit is labeled as “HOUSE OF BATTERIES”).
17   This Battery Unit includes a “Lithium Polymer Cell”. Exhibit S at page 17;
18   Exhibit T at page 9. The Wireless Gateway also includes a Second PCB. See, e.g.,
19   Exhibit AF at page 2. The Battery Unit is electronically coupled with PCB traces
20   on the Second PCB. See, e.g., Exhibit AF at page 2 (showing red and black wires
21   extending from the Battery Unit to the Second PCB). Upon information and belief,
22   the Battery Unit provides the Wireless Gateway with electrical power so that the
23   Wireless Gateway can function for its intended purpose.
24         54.     The Wireless Gateway includes an Embedded Antenna electronically
25   coupled with PCB traces of the Second PCB.                See the component labeled
26   “PA.26A” in Exhibit AF at page 3. Upon information and belief, the Embedded
27   Antenna was manufactured by or on behalf of Taoglas Limited (“Taoglas”) and is
28   identified as Taoglas part number PA.26A. Screenshots of a webpage from the

     COMPLAINT FOR:                             17
     PATENT INFRINGEMENT                                                  Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 20 of 68



 1   Taoglas website that provides information about this component are attached
 2   herein as Exhibit AI.21        The Embedded Antenna is capable of wirelessly
 3   transmitting cellular signals.    See, e.g., Exhibit AI at page 3 (“The PA.26A
 4   operates at all common 4G/3G/2G LTE bands; 698MHz to 960MHz, 1710MHz to
 5   2700MHz.”). Upon information and belief, Defendant has abandoned the First
 6   Example Configuration for the Wireless Gateway Device, and the latest Zio AT
 7   System currently implements the Second Example Configuration as an upgraded,
 8   4G version of the Wireless Gateway Device. See, e.g., Exhibit AI at page 3 (“The
 9   antenna dimensions and footprint [for the PA.26A] are exactly the same as the
10   PA.25A, providing customers with a drop-in conversion from 2G/3G to 4G
11   systems.”). See also, e.g., Exhibit AB at page 3 (showing the “PA-25” component
12   of the First Example Configuration disclosed to the FCC in 2017) and Exhibit AF
13   at page 3 (showing the “PA.26A” of the Second Example Configuration disclosed
14   to the FCC in 2018).
15           55.     The Wireless Gateway also includes a Cellular Module electronically
16   coupled with PCB traces of the Second PCB. See the component labeled “SARA-
17   R410M” in Exhibit AF at page 3. Upon information and belief, the Cellular
18   Module was manufactured by or on behalf of u-Blox and is identified as u-Blox
19   part number SARA-R410M, which is a member of the u-Blox SARA-R4 series of
20   cellular modules. A product summary published by u-Blox for the SARA-R4
21   series of cellular modules is attached herein as Exhibit AJ. The u-Blox series of
22   cellular modules are capable of supporting LTE cellular communications. See,
23   e.g., Exhibit AJ at pages 2-3. Upon information and belief, the Cellular Module is
24   electronically integrated with the Embedded Antenna and is configured to cause
25   the Embedded Antenna to wirelessly transmit cellular signals.
26           56.     The Wireless Gateway also includes a 32-bit Microcontroller Unit
27

28   21
          This webpage was accessed at https://www.taoglas.com/product/pa-26a-anam/.
     COMPLAINT FOR:                            18
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 21 of 68



 1   (MCU) electronically coupled with PCB traces of the Second PCB.               See the
 2   component labeled “EFM®32” in Exhibit AF at page 3. Upon information and
 3   belief, the 32-bit MCU was manufactured by or on behalf of Silicon Laboratories,
 4   Inc. (“Silicon Labs”) and is identified as Silicon Labs part number EFM32. A
 5   webpage from the Silicon Labs website that provides information about this
 6   component is attached herein as Exhibit AK.22 The 32-bit MCU has a Processing
 7   Core. This Processing Core is the ARM® Cortex® M3 (“Cortex M3”) processing
 8   core. See, e.g., Exhibit AK at page 2. See also, e.g., the label “Cortex-M3” shown
 9   on the 32-bit MCU in Exhibit AF at page 3. A webpage from the Silicon Labs
10   website that provides information about the Cortex M3 processing core is attached
11   herein as Exhibit AL.23 Upon information and belief, the Processing Core of the
12   32-bit MCU is implemented to execute stored instructions to thereby enable the
13   Wireless Gateway to function for its intended purpose.
14           57.     The Wireless Gateway also includes a Transducer electronically
15   coupled with PCB traces of the Second PCB.             See the component labeled
16   “T0727SR” in Exhibit AF at page 3. Upon information and belief, the Transducer
17   was manufactured by or on behalf of PUI Audio, Inc. (“PUI”) and is identified as
18   PUI part number T0727SR. A product overview published by PUI that provides
19   information about this component is attached herein as Exhibit AM.              Upon
20   information and belief, the Wireless Gateway Device is capable of emitting sound.
21   See, e.g., Exhibit L at page 10 (“As long as it is able to send data, the gateway will
22   not flash or make noise.”). Additionally, upon information and belief, it is the
23   Transducer that is capable of generating this sound based on an electronic input.
24   See, e.g., Exhibit AM at page 4 (showing the Transducer‟s “SOUND HOLE”).
25

26
     22
          This webpage was accessed at https://www.silabs.com/mcu/32-bit.
27
     23
          This webpage can be accessed at https://www.silabs.com/products/mcu/32-
28
     bit/arm-cortex-m3-32-bit-microcontroller.
     COMPLAINT FOR:                            19
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                  Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 22 of 68



 1   Moreover, upon information and belief, the Wireless Gateway includes circuitry
 2   configured to provide a particular electronic signal to the Transducer such that the
 3   Transducer can translate this electronic signal into a sound wave that is propagated
 4   through the air.
 5         58.      In addition to the Wireless Gateway, the Wireless Gateway Device
 6   also includes an external Gateway Housing. See, e.g., Exhibit AE at page 2. The
 7   Gateway Housing houses the Wireless Gateway of the Wireless Gateway Device.
 8   See, e.g., Exhibit AF at page 2, showing the Gateway Housing opened such that
 9   various example internal components are exposed for the subject FCC technical
10   disclosure. Upon information and belief, the Gateway Housing is sized to fit
11   within a user‟s hand such that the user is able to wrap the user‟s fingers around the
12   Gateway Housing to thereby enable the user to hold the Gateway Housing. See,
13   e.g., Exhibit L at page 12 (showing a user‟s hand relative to the Wireless Gateway
14   Device). Additionally, the Gateway Housing has a textured outer surface that aids
15   the ability of the user‟s fingers to grip the Gateway Housing. See, e.g., Exhibit AE
16   at page 2.
17         59.      The Gateway Housing comprises a Front External Cover (see Exhibit
18   AE at page 2) and a Back External Cover (see Exhibit AE at page 3). The Front
19   External Cover is moveably coupled with the Back External Cover by first and
20   second Hinges. See, e.g., Exhibit AE at pages 2-3 (showing first and second
21   Hinges at the top side of the Wireless Gateway Device when the Gateway Housing
22   is in a closed configuration). See also, e.g., Exhibit L at page 12 and Exhibit AE at
23   page 4 (both showing the Gateway Housing in an opened configuration). Both the
24   Front External Cover and the Back External Cover are sized to conform to a shape
25   of an appendage when the Gateway Housing is in a closed configuration. Indeed,
26   each such cover is sized to fit within a user‟s hand when the Gateway Housing is in
27   a closed configuration such that the user is able to wrap the user‟s fingers around
28   said cover to thereby enable the user to hold that cover. See, e.g., Exhibit L at page

     COMPLAINT FOR:                           20
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 23 of 68



 1   12, showing a user‟s hand relative to the Wireless Gateway Device. Additionally,
 2   each such cover has a textured outer surface that aids the ability of the user‟s
 3   fingers to grip such cover. See, e.g., Exhibit AE at pages 2-3.
 4         60.     The Wireless Gateway Device further includes an External Clip. See,
 5   e.g., Exhibit AE at page 3, showing the External Clip as being positioned adjacent
 6   to the Back External Cover and extending from the Gateway Housing.               The
 7   External Clip is capable of extending around a user‟s belt to thereby hold the
 8   Wireless Gateway Device to the user‟s belt. See, e.g., Exhibit L at page 8 (“You
 9   may also use the provided belt clip to carry the gateway.”). See also, e.g., Exhibit
10   K at page 3 (showing how the Wireless Gateway Device can be worn on a user‟s
11   belt). Upon information and belief, the user may wrap and secure this belt around,
12   for example, the user‟s waist, leg, arm or hand. Additionally, upon information
13   and belief, the External Clip is also capable of extending around a user‟s hand or
14   finger to thereby hold the Wireless Gateway Device to said hand or finger. Upon
15   information and belief, the External Clip is also capable of extending around, for
16   example, a user‟s sock, armband or glove to thereby hold the Wireless Gateway
17   Device to, for example, the user‟s leg, arm or hand.
18         61.     Defendant‟s user manual for the Zio AT System includes an
19   illustration showing a user carrying the Wireless Gateway Device in a Mobile
20   Carrier. See Exhibit L at page 4. The Mobile Carrier includes a Strap that fits
21   around a user‟s arm such that the user can carry the Mobile Carrier, and the
22   Wireless Gateway Device positioned therein, while the user is on the move. See
23   Exhibit L at page 4. Additionally, Defendant informs users of the ZIO AT System
24   that users “[c]an [] carry the gateway in a purse, bag or pocket”. Exhibit L at page
25   8.
26         62.     The Wireless Gateway Device includes a “Star Button” labeled with a
27   star symbol. Exhibit S at page 6. Upon information and belief, the Star Button is
28   integrated with circuitry of the Wireless Gateway, and pushing the Star Button

     COMPLAINT FOR:                           21
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 24 of 68



 1   causes such circuitry of the Wireless Gateway to generate an electronic signal,
 2   wherein the Wireless Gateway is configured to attempt to establish a Bluetooth
 3   connection between the Wireless Gateway and the Patch Recorder based on this
 4   electronic signal. See, e.g., Exhibit L at page 6 (“To reconnect, hold the star button
 5   … for 3 seconds until the orange light stays on. If the light flashes green, the
 6   gateway has reconnected to the patch.”) (emphasis in original omitted). When
 7   such a Bluetooth connection between the Wireless Gateway and the Patch
 8   Recorder is established, the “Patch Connection Light” (shown in Exhibit S at page
 9   6) of the Wireless Gateway Device emits light to indicate the established Bluetooth
10   connection. See, e.g., Exhibit L at page 6 (“If the light flashes green, the gateway
11   has reconnected to the patch.”).
12         63.     The Wireless Gateway Device also includes an “Airplane Button”
13   labeled with an airplane symbol. Exhibit S at page 6. Upon information and
14   belief, the Airplane Button is integrated with circuitry of the Wireless Gateway,
15   and pushing the Airplane Button causes such circuitry of the Wireless Gateway to
16   generate an electronic signal, wherein the Wireless Gateway is configured to
17   toggle between a cellular signal transmission mode and a cellular signal non-
18   transmission mode based on this electronic signal. In particular, when the Wireless
19   Gateway is connected to a cellular network, pushing the Airplane Button will cause
20   the Wireless Gateway to disconnect from such network (in which case the Wireless
21   Gateway will be in an Airplane Mode), and when the Wireless Gateway is
22   disconnected from that cellular network, pushing the Airplane Button will cause
23   the Wireless Gateway to connect to said network (in which case the Wireless
24   Gateway will no longer be in the Airplane Mode). See, e.g., Exhibit L at page 11.
25   Furthermore, upon information and belief, when the Airplane Button is pushed
26   such that the Wireless Gateway disconnects from the cellular network, the
27   “Airplane Mode Light” (shown in Exhibit S at page 6) of the Wireless Gateway
28   Device flashes light to indicate that the Wireless Gateway has been put into the

     COMPLAINT FOR:                           22
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 25 of 68



 1   Airplane Mode (and that the Wireless Gateway is therefore no longer transmitting
 2   cellular information). See, e.g., Exhibit L at page 11.
 3         64.     Defendant operates a Monitoring Center that receives the recorded
 4   ECG data from the Wireless Gateway Device. See, e.g., Exhibit S at page 4, ¶6
 5   (“While continuously recording patient ECG, both patient-triggered and
 6   automatically detected arrhythmia events are transmitted to a monitoring center for
 7   reporting.”). In particular, upon information and belief, the Cellular Transmitter of
 8   the Wireless Gateway wirelessly transmits the ECG data to a cellular network such
 9   that this data is routed to the Monitoring Center. See, e.g., Exhibit S at page 4, ¶1
10   (“Zio AT wireless gateway … provides connectivity between the patch and the
11   iRhythm monitoring center”). See also, e.g., Exhibit S at page 4, ¶2 (“The wireless
12   transfer of data is enabled by the Zio AT gateway, which requires proximity and
13   reception but no patient interaction to transmit to the monitoring center.”).
14         65.     Defendant offers a Zio Service, wherein Defendant receives the ECG
15   data at the Monitoring Center, processes this data, analyzes the processed results,
16   generates a Medical Report based on this analysis, and provides this Medical
17   Report to a user‟s medical doctor. In particular, after Defendant receives the
18   recorded ECG data, Defendant implements a Detection Algorithm to process this
19   data, wherein the Detection Algorithm is configured to detect cardiac arrhythmias
20   that are indicated by the ECG data.         See, e.g., Exhibit S at page 4, ¶¶1-2
21   (discussing Defendant‟s “Zio arrhythmia detection algorithm”). See also, e.g.,
22   Exhibit O at page 6, ¶5 (discussing Defendant‟s “ZEUS detection algorithm”).
23   The ECG data is processed by the Detection Algorithm, and the resulting detection
24   results are then delivered to a Software Workflow Tool that enables Defendant‟s
25   Certified Cardiographic Technicians (CCTs), who are trained to follow
26   Defendant‟s internal procedures for the processing of the ECG data, to review
27   and/or adjust the detection results for accuracy. See, e.g., Exhibit O at page 6, ¶5.
28   See also, e.g., Exhibit S at page 4, ¶4. Indeed, Defendant discloses to the CCTs

     COMPLAINT FOR:                            23
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                     Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 26 of 68



 1   performance limitations with both the Detection Algorithm and the Software
 2   Workflow Tool. See, e.g., Exhibit O at page 6, ¶5. All anomalies with the
 3   detection results of the Detection Algorithm are visible to the CCTs, and, where
 4   appropriate, the CCTs manually corrected the detection results during a quality
 5   assurance review of such results. See, e.g., Exhibit O at page 6, ¶5. The CCTs use
 6   the corrected detection results to generate the Medical Report, which serves as a
 7   final report of the ECG findings contained within the recorded ECG data. See,
 8   e.g., Exhibit O at page 6, ¶5. See also, e.g., the sample Medical Report shown in
 9   Exhibit M at pages 2-21. This sample Medical Report was generated by Defendant
10   in the year 2019. See, e.g., Exhibit M at page 2 (“© 2019 iRhythm Technologies,
11   Inc.”).
12             66.     Pushing the Trigger Button on the Patch Recorder when (i) a
13   Bluetooth connection exists between the Patch Recorder and the Wireless Gateway
14   and (ii) the Wireless Gateway has cellular service causes the Wireless Gateway to
15   transmit ECG data recorded by the Patch Recorder to the Monitoring Center. See,
16   e.g., Exhibit O at page 6, ¶3 (“Additionally, patients have the option of pressing a
17   convenient trigger button which marks the continuous record and initiates the
18   wireless transfer of a 90-second ECG strip. The wireless transfer of data is enabled
19   by the Zio® QX Gateway, which requires Bluetooth proximity to the Patch and
20   cellular network reception but no patient interaction to transmit to the monitoring
21   center.”). See also, e.g., Exhibit L at page 9, ¶5 (“What happens if I press the
22   patch button while the gateway doesn‟t have cell signal? The gateway will store
23   the data until it has cell signal, then the data will be sent.”) (emphasis in original
24   omitted). In particular, upon information and belief, the Electronic Trigger Signal
25   causes the Wireless Transmitter of the Patch Recorder to transmit a Wireless
26   Trigger Signal to the Wireless Gateway, and the Wireless Gateway then transmits a
27   Cellular Signal to a cellular network that indicates ECG data recorded by the Patch
28   Recorder, and this ECG data is routed to the Monitoring Center through the

     COMPLAINT FOR:                              24
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 27 of 68



 1   cellular network.
 2         67.     Furthermore, upon information and belief, pushing the Trigger Button
 3   on the Patch Recorder when a Bluetooth connection exists between the Patch
 4   Recorder and the Wireless Gateway causes the Wireless Gateway to store a Patient
 5   Trigger Mark corresponding to ECG data recorded by the Patch Recorder. See,
 6   e.g., Exhibit O at page 6, ¶3 (“Additionally, patients have the option of pressing a
 7   convenient trigger button which marks the continuous record and initiates the
 8   wireless transfer of a 90-second ECG strip. The wireless transfer of data is enabled
 9   by the Zio® QX Gateway, which requires Bluetooth proximity to the Patch and
10   cellular network reception but no patient interaction to transmit to the monitoring
11   center.”). See also, e.g., Exhibit L at page 9, ¶5 (“What happens if I press the
12   patch button while the gateway doesn‟t have cell signal? The gateway will store
13   the data until it has cell signal, then the data will be sent.”) (emphasis in original
14   omitted). In particular, upon information and belief, the Electronic Trigger Signal
15   causes the Wireless Transmitter of the Patch Recorder to transmit a Wireless
16   Trigger Signal to the Wireless Gateway, and the Wireless Gateway then stores
17   (within a Local Storage Unit of the Wireless Gateway) information indicating the
18   Patient Trigger Mark.      This information is subsequently transmitted by the
19   Wireless Gateway within the Cellular Signal such that this information is routed to
20   the Monitoring Center through the cellular network. Upon information and belief,
21   this Patient Trigger Mark indicates to the Detection Algorithm and the CCTs that
22   the user was experiencing cardiac-related symptoms. See, e.g., Exhibit L at page 9,
23   ¶1. See also, e.g., Exhibit M at page 3 (showing an indication of a patient trigger
24   during a specific period of time on March 27, 2019 that corresponds to relative
25   drop in the detected heart rate). See also, e.g., Exhibit M at page 4 (showing an
26   indication of a patient trigger during a specific period of time on March 29, 2019
27   that corresponds to relative drop in the detected heart rate). See also, e.g., Exhibit
28   M at pages 6-7 (indicating a “Patient Trigger Marker” (in red) for March 27, 2019

     COMPLAINT FOR:                           25
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 28 of 68



 1   and March 29, 2019).
 2            68.     An example policy on cardiac monitoring that was previously
 3   published by an example medical insurance company (Aetna) is attached hereto as
 4   “Exhibit AN”.        Upon information and belief, a number of medical insurance
 5   companies within the United States consider the use of ECG monitoring systems
 6   (such as the Zio AT System) to be medically necessary in certain circumstances.
 7   See, e.g., Exhibit AN at page 5 (“Aetna considers the use of long‐term (greater
 8   than 48 hours) external ECG monitoring by continuous rhythm recording and
 9   storage (e.g., Zio Patch) medically necessary for the following ….”). Indeed,
10   Aetna explicitly mentions the “Zio Patch” as an example when declaring its
11   official policy on “medically necessary” ECG monitoring. Exhibit AN at page 5.
12            69.     First and second webpages from Defendant‟s website advertises the
13   use of commercial medical insurance and Medicare for its products and services.
14   A copy of the first such webpage is attached herein as Exhibit AO.24 A copy of the
15   second such webpage is attached herein as Exhibit AP.25 Upon information and
16   belief, Defendant accepts both commercial medical insurance and Medicare for (i)
17   the Zio AT System and (ii) services that Defendant provides in connection with the
18   Zio AT System. See, e.g., Exhibit AO at page 2 (wherein Defendant states that it
19   has “secured contracts with all major commercial payers and Medicare”). See
20   also, e.g., Exhibit AP at pages 2-3.
21            70.     On January 30, 2017, CNBC published an online news article about
22   Defendant. A copy of this news article is attached herein as “Exhibit AQ”.26 This
23   article states that “The Zio patch is more expensive than older monitors: about
24
     24
25
          This webpage was accessed at https://www.irhythmtech.com/insurance.
     25
          This webpage was accessed at https://www.irhythmtech.com/patients/insurance-
26
     billing.
27
     26
          This news article was accessed at https://www.cnbc.com/2017/01/30/tiny-patch-
28
     powering-big-data-is-changing-the-way-we-monitor-heartbeats.html.
     COMPLAINT FOR:                             26
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 29 of 68



 1   $360 for Medicare versus $100 to $150 for Holter monitors”. Exhibit AQ at page
 2   6. Additionally, on July 22, 2017, Stirling Strategic Investor published an online
 3   investment article about Defendant. A copy of this investment article is attached
 4   herein as Exhibit AR.27 This article states that the “Zio patch” costs $360.
 5            71.     Upon information and belief, in January of 2020, Defendant presented
 6   financial information pertaining to the Zio AT System at a healthcare conference,
 7   and Defendant has published slides from this presentation on its website. These
 8   published slides are attached herein as Exhibit AS.28 Defendant claims in these
 9   published slides that it raised approximately $100 million in capital in 2019 to fund
10   growth initiatives.      Exhibit AS at page 16.     Defendant also claims in these
11   published slides that it was on track to deliver 45% revenue growth in year 2019
12   according to information updated as of December 23, 2019. Exhibit AS at page
13   16. Additionally, Defendant discloses that it has two wearable biosensor models:
14   the Zio AT and the Zio XT models. See, e.g., Exhibit AS at pages 4, 5 and 12.
15   Defendant claims to have fully launched the Zio AT System in October of 2019.
16   See, e.g., Exhibit AS at page 16. Moreover, Defendant claims that the Zio AT
17   System is driving accelerated adoption of its wearable biosensors. See Exhibit AS
18   at page 12. Indeed, Defendant discloses that the “120 Day Volume Growth Post-
19   ZioAT Launch” was more than 27% for the Zio XT model, while such growth was
20   more than 48% for both the Zio AT and the Zio XT models combined. Exhibit AS
21   at page 12.
22            72.     On March 2, 2020, Defendant filed an Annual Report with the United
23   States Securities and Exchange Commission (SEC) pursuant to Section 13 or 15(d)
24

25
     27
          This investment article was accessed at
26
     https://stirlingstrategicinvestor.com/2017/07/22/uncomman-idea-heart-health/.
27
     28
          These published slides were downloaded at
28
     https://investors.irhythmtech.com/presentations.
     COMPLAINT FOR:                             27
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 30 of 68



 1   of the Securities and Exchange Act of 1934. A copy of this Annual Report is
 2   attached herein as “Exhibit AT”. In this Annual Report, Defendant states, “The
 3   ambulatory cardiac monitoring market is well-established with an estimated 4.6
 4   million diagnostic tests performed annually in the United States, which we believe
 5   to be an existing $1.8 billion market opportunity for our Zio service.” Exhibit AT,
 6   page 5, ¶3. Additionally, in this Annual Report, Defendant stated, “Our revenue
 7   was $214.6 million and $147.3 million for the years ended December 31, 2019 and
 8   2018, respectively ….” Exhibit AT at page 6, ¶6. Additionally, in this Annual
 9   Report, Defendant states:
10         Revenue increased $67.3 million, or 46%, to $214.6 million during the year
11
           ended December 31, 2019 from $147.3 million during the year ended
           December 31, 2018. The increase in revenue was attributable to the increase
12         in volume of the Zio services performed as a result of the expansion of
13
           coverage and the increase in the number of payors under contract, increasing
           physician acceptance and expansion of our sales force as we continue to gain
14         market acceptance for our Zio service.
15   Exhibit AT at page 64, ¶4.
16         73.     Upon information and belief, Medicare and Medicaid payments made
17   to Defendant accounted for approximately 28%, 27% and 27% of Defendant‟s
18   revenue for years 2017, 2018 and 2019, respectively. See Exhibit AT at page 86,
19   ¶3 (“Centers for Medicare and Medicaid Services (“CMS”), accounted for
20   approximately 27%, 27% and 28% of the Company‟s revenue for the years ended
21   December 31, 2019, 2018 and 2017, respectively.”).            Additionally, upon
22   information and belief, Medicare and Medicaid payments made to Defendant
23   accounted for approximately 20% of Defendant‟s accounts receivable for each of
24   years 2018 and 2019. See Exhibit AT at page 86, ¶3 (“CMS accounted for 20%
25   and 20% of accounts receivable as of December 31, 2019 and 2018,
26   respectively.”).
27         74.     The Zio AT System is manufactured in the United States. See, e.g.,
28   Exhibit AT at page 6, ¶6 (“We manufacture our devices in Cypress, California.”).

     COMPLAINT FOR:                          28
     PATENT INFRINGEMENT                                            Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 31 of 68



 1   See also Exhibit AT at page 24, ¶1:
 2            We manufacture our ambulatory cardiac monitors, Zio XT and Zio AT, in
 3
              our leased facilities in Cypress, California. This 14,616 square foot facility
              provides space for our assembly and production operations, including
 4            packaging, storage and shipping. We believe our manufacturing facilities
 5
              will be sufficient to meet our manufacturing needs for at least the next two
              years.
 6
              75.     With respect to two surveys conducted by the Licensing Executives
 7
     Society (in years 2011 and 2014, respectively) of patent licensing deals within the
 8
     high technology sector, the 2014 Executive Summary of the 2014 survey is
 9
     attached herein as Exhibit AU.29 This 2014 Executive Summary states that the
10
     combined samples of the 2011 and 2014 surveys yield an average royalty rate for
11
     patent licenses of 5.75 percent and a median royalty rate for patent licenses of 5
12
     percent. See Exhibit AU at page 2.
13
              76.     An online article from the intellectual property news publisher
14
     IPWatchdog.com that is dated March 5, 2019, is attached herein as Exhibit AV.30
15
     Further to the aforementioned 2011 and 2014 surveys, this article addresses yet
16
     another survey conducted by the Licensing Executives Society in year 2017 of
17
     patent licensing deals within the high technology sector. See, e.g., Exhibit AV at
18
     page 2. This article indicates that, over the 10-year period from 2008 to 2017, the
19
     combined samples of the 2011, 2014 and 2017 surveys yield an average royalty
20
     rate for patent licenses of 5.73 percent and a median royalty rate for patent licenses
21
     of 5 percent. See Exhibit AV at page 4.
22
              77.     An online article from the intellectual property research firm
23
     Intellectual Property Research Associates, Inc., that is dated March 2, 2018, is
24

25
     29
          A publicly accessible hyperlink to this 2014 Executive Summary was accessed at
26
     https://members.lesusacanada.org/page/royaltyrates.
27
     30
          This article was accessed at https://www.ipwatchdog.com/2019/03/05/licensing-
28
     executives-society-high-tech-deal-term-royalty-rate-survey/id=107013/.
     COMPLAINT FOR:                             29
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                    Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 32 of 68



 1   attached herein as Exhibit AW.31 This article states that “over … two decades of
 2   research” have led to the conclusion that “the most frequently negotiated royalty
 3   term is 5% of sales”. Exhibit AW at page 2. The article further indicates that this
 4   royalty rate of 5 percent of sales “is found across a diverse number of industries
 5   including … communications, … defense, … electronics, … [and] medical ….”
 6   Exhibit AW at pages 2 and 3.
 7            78.     A patent royalty rate guide for various industries is attached herein as
 8   “Exhibit AX”.32         This patent royalty rate guide provides “Industry Standard
 9   Royalty Rates” for various industries. Exhibit AX at page 3. In particular, this
10   patent royalty rate guide indicates that the standard royalty rate in the “Healthcare
11   Products / Equipment” industry is 6.4 percent.               Exhibit AX at page 4.
12   Additionally, this patent royalty rate guide indicates that the standard royalty rate
13   in the “Electronics” industry is 5.1 percent. Exhibit AX at page 4.
14            79.     Various claims of the Letters Patent were previously asserted in
15   Crandall Technologies LLC v. GreatCall Inc., Case No. 18-cv-1396-CAB-MDD
16   (S.D. Cal. 2018), and, on May 28, 2019, the United States District Court for the
17   Southern District of California issued a Claim Construction Order construing
18   certain claim terms found in the Letters Patent for that case. A copy of this Claim
19   Construction Order is attached herein as Exhibit AY.
20   III.     Direct Infringement.
21            80.     Defendant, by selling and offering for sale, within the United States,
22   the Zio AT System has for a long time past and still is directly infringing Claims 1-
23
     31
24        This article was accessed at http://www.ipresearch.com/2018/03/02/5-is-the-

25
     most-common-royalty-rate/.
     32
          This patent royalty rate guide was accessed at
26
     https://assets.entrepreneur.com/article/1406054592-one-stop-guide-royalty-rates-
27
     infographic.jpg?_ga=2.133754254.1265232303.1540334515-
28
     1331670011.1540334515.
     COMPLAINT FOR:                               30
     PATENT INFRINGEMENT                                                  Case No. 20-cv-06220
                   Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 33 of 68



 1   5, 8, 9, 13, 16 and 17 of the Letters Patent, in violation of 35 U.S.C. § 271(a), and
 2   will continue to do so unless enjoined by this Court.
 3           81.     Defendant, by using, within the United States, the Zio AT System has
 4   for a long time past and still is directly infringing Claims 1-5, 8, 9, 13, 16 and 17 of
 5   the Letters Patent, in violation of 35 U.S.C. § 271(a), and will continue to do so
 6   unless enjoined by this Court.
 7      A.         Claim 1
 8           82.     Plaintiff realleges and incorporates by reference the allegations
 9   contained in the previous paragraphs of this Complaint as though fully set forth
10   herein.
11           83.     Independent Claim 1 of the Letters Patent recites, “A self-defense
12   system comprising: a material sized to conform to an appendage; a pressure
13   sensor unit integrated with a wireless transmitter, said pressure sensor unit
14   configured to generate a pressure input signal; and a defense unit coupled with
15   said material, said defense unit integrated with a wireless receiver configured to
16   wirelessly receive said pressure input signal from said wireless transmitter, and
17   said defense unit configured to initiate a defense event based on said pressure
18   input signal.”
19           84.     The Zio AT System is a “self-defense system”, as recited in
20   Independent Claim 1, at least because the Zio AT System functions to protect the
21   user or the user‟s interests. Indeed, upon information and belief, and as previously
22   indicated, a number of medical insurance companies within the United States
23   consider the use of ECG monitoring systems (such as the Zio AT System) to be
24   medically necessary in certain circumstances.
25           85.     The Zio AT System functions to protect the user or the user‟s interests
26   by capturing important cardiac information in real-time, such as, for example,
27   during a heart attack suffered by the user, or such as during an attack on the user
28   by another person (or by an animal), wherein such captured information would

     COMPLAINT FOR:                             31
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 34 of 68



 1   otherwise be lost or unknown. The Zio AT System also functions to protect the
 2   user or the user‟s interests by transmitting that captured information to a
 3   preselected entity (the Monitoring Center) in real-time. The Zio AT System also
 4   functions to protect the user or the user‟s interests by enabling a timely review and
 5   analysis of the captured information to be conducted by Defendant‟s CCTs, and by
 6   enabling the Medical Report to be forwarded to the user‟s physician such that
 7   medical treatment for identified cardiac problems can begin in a timely fashion.
 8         86.     Equivalents of the term “self-defense system”, as recited in
 9   Independent Claim 1, were never sacrificed during prosecution of the Application
10   within the USPTO. As such, the term “self-defense system” covers self-defense
11   systems as well as all equivalent systems.
12         87.     The Zio AT System is equivalent to a “self-defense system”, as
13   recited in Independent Claim 1, at least because the Zio AT System performs
14   substantially the same function, in substantially the same way, to yield
15   substantially the same result, as herein more fully appears.
16         88.     The foregoing notwithstanding, and with respect to these same Letters
17   Patent, it is noted that the United States District Court for the Southern District of
18   California has ruled that the term “self-defense” in the preamble of Independent
19   Claim 1 is not a claim limitation. See Exhibit AY, page 3, lines 3-7.
20         89.     The Gateway Housing (or the Front External Cover or the Back
21   External Cover of the Gateway Housing) is analogous to the “material sized to
22   conform to an appendage”, as recited in Independent Claim 1, at least because
23   such component has a size sufficient to enable that component to fit within a user‟s
24   hand and enable the user‟s fingers to wrap around and hold the component when
25   the Gateway Housing is in a closed configuration.
26         90.     Additionally, the External Clip is analogous to the “material sized to
27   conform to an appendage”, as recited in Independent Claim 1, at least because the
28   External Clip is sized to extend around a user‟s hand or finger to thereby hold the

     COMPLAINT FOR:                           32
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 35 of 68



 1   Wireless Gateway Device to said hand or finger.
 2         91.     Moreover, equivalents of the language “material sized to conform to
 3   an appendage”, as recited in Independent Claim 1, were never sacrificed during
 4   prosecution of the Application within the USPTO.             As such, the language
 5   “material sized to conform to an appendage” covers materials sized to conform to
 6   an appendage as well as all equivalent materials.
 7         92.     The Gateway Housing (or the Front External Cover or the Back
 8   External Cover of the Gateway Housing) is equivalent to a “material sized to
 9   conform to an appendage”, as recited in Independent Claim 1, at least because the
10   such component performs substantially the same function, in substantially the same
11   way, to yield substantially the same result, as indicated herein.
12         93.     The External Clip is equivalent to a “material sized to conform to an
13   appendage”, as recited in Independent Claim 1, at least because the such
14   component performs substantially the same function, in substantially the same
15   way, to yield substantially the same result, as indicated herein.
16         94.     The Patch Recorder is analogous to the “pressure sensor unit
17   integrated with a wireless transmitter, said pressure sensor unit configured to
18   generate a pressure input signal”, as recited in Independent Claim 1, at least
19   because (i) the Patch Recorder generates a signal when a user pushes the Trigger
20   Button and (ii) the Patch Recorder is integrated with the Wireless Transmitter.
21         95.     Moreover, equivalents of the term “pressure sensor unit”, as recited
22   in Independent Claim 1, were never sacrificed during prosecution of the
23   Application within the USPTO. As such, the term “pressure sensor unit” covers
24   pressure sensor units as well as all equivalent units.
25         96.     The Patch Recorder is equivalent to a “pressure sensor unit”, as
26   recited in Independent Claim 1, at least because the Patch Recorder performs
27   substantially the same function, in substantially the same way, to yield
28   substantially the same result, as indicated herein.

     COMPLAINT FOR:                            33
     PATENT INFRINGEMENT                                                 Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 36 of 68



 1         97.     The storing of detected cardiac information is an example of a
 2   “defense event” as recited in Independent Claim 1. Additionally, the transmission
 3   of captured cardiac information to a preselected entity (e.g., the Monitoring
 4   Center) is an example of a “defense event”, as recited in Independent Claim 1.
 5         98.     Moreover, equivalents of the term “defense event”, as recited in
 6   Independent Claim 1, were never sacrificed during prosecution of the Application
 7   within the USPTO. As such, the term “defense event” covers defense events as
 8   well as all equivalent events.
 9         99.     The storing of detected cardiac information is equivalent to a “defense
10   event”, as recited in Independent Claim 1, at least because the storing of detected
11   cardiac information yields substantially the same result, as indicated herein.
12         100. The transmission of captured cardiac information to a preselected
13   entity is equivalent to a “defense event”, as recited in Independent Claim 1, at least
14   because the transmission of captured cardiac information to a preselected entity
15   yields substantially the same result, as indicated herein.
16         101. The Wireless Gateway is analogous to a “defense unit”, as recited in
17   Independent Claim 1, at least because the Wireless Gateway is configured to
18   capture information pertaining to a user‟s pushing of the Trigger Button.
19         102. The Wireless Gateway is also analogous to the “defense unit”, as
20   recited in Independent Claim 1, at least because the Wireless Gateway is
21   configured to wirelessly route captured information (such as the cardiac data
22   detected by the Patch Recorder as well as the captured information that pertains to
23   a user‟s pushing of the Trigger Button).
24         103. Moreover, equivalents of the term “defense unit”, as recited in
25   Independent Claim 1, were never sacrificed during prosecution of the Application
26   within the USPTO. As such, the term “defense unit” covers defense units as well
27   as all equivalent units.
28         104. The Wireless Gateway is equivalent to a “defense unit”, as recited in

     COMPLAINT FOR:                             34
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 37 of 68



 1   Independent Claim 1, at least because the Wireless Gateway performs substantially
 2   the same function, in substantially the same way, to yield substantially the same
 3   result, as indicated herein.
 4         105. The Wireless Gateway is analogous to the “defense unit coupled with
 5   said material”, as recited in Independent Claim 1, at least because the Wireless
 6   Gateway is physically housed within the Gateway Housing.
 7         106. Additionally, the Wireless Gateway is analogous to the “defense unit
 8   coupled with said material”, as recited in Independent Claim 1, at least because
 9   the Wireless Gateway is physically housed within the Gateway Housing (from
10   which extends the External Clip).
11         107. Moreover, equivalents of the term “coupled with said material”, as
12   recited in Independent Claim 1, were never sacrificed during prosecution of the
13   Application within the USPTO. As such, the term “coupled with said material”
14   must be provided its broadest possible construction.
15         108. The Wireless Gateway is analogous to “said defense unit integrated
16   with a wireless receiver configured to wirelessly receive said pressure input
17   signal from said wireless transmitter, and said defense unit configured to initiate
18   a defense event based on said pressure input signal”, as recited in Independent
19   Claim 1, at least because (i) the Wireless Gateway must be integrated with such a
20   wireless receiver in order to be able to wirelessly receive information from the
21   Patch Recorder and (ii) the Wireless Gateway is configured to initiate a defense
22   event (e.g., storing detected cardiac information or transmitting captured cardiac
23   information to a preselected entity) based on the signal generated when the user
24   pushes the Trigger Button.
25         109. Moreover, it is noted that equivalents of the terms “initiate a defense
26   event” and “based on said pressure input signal”, as recited in Independent Claim
27   1, were never sacrificed during prosecution of the Application within the USPTO.
28   As such, the terms “initiate a defense event” and “based on said pressure input

     COMPLAINT FOR:                          35
     PATENT INFRINGEMENT                                            Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 38 of 68



 1   signal” must be provided their broadest possible constructions.
 2      B.     Claim 2
 3           110. Plaintiff realleges and incorporates by reference the allegations
 4   contained in the previous paragraphs of this Complaint as though fully set forth
 5   herein.
 6           111. Claim 2 of the Letters Patent recites, “The self-defense system of
 7   claim 1, further comprising: a comparator communicatively associated with said
 8   defense unit, said comparator configured to conduct a comparison of two
 9   electronic signals and generate an execution signal based on said comparison,
10   and said defense unit configured to initiate [sic] defense event based on said
11   execution signal.”
12           112. Upon information and belief, the Trigger Button is integrated with
13   circuitry configured to sense an applied pressure (such as where the user physically
14   pushes the Trigger Button) and generate an electronic signal based on this applied
15   pressure, wherein the generated electronic signal has a signal amplitude.
16           113. Upon information and belief, the Patch Recorder contains circuitry
17   capable of generating an execution signal when the signal amplitude of this
18   generated electronic signal is above an absolute value or magnitude of a threshold
19   voltage. This circuitry is analogous to the “comparator” recited in Claim 2.
20   Indeed, this circuitry is analogous to “a comparator communicatively associated
21   with said defense unit, said comparator configured to conduct a comparison of
22   two electronic signals and generate an execution signal based on said
23   comparison, and said defense unit configured to initiate [sic] defense event based
24   on said execution signal”, as recited in Claim 2, at least because (i) the Patch
25   Recorder, which contains this circuitry, is configured to wirelessly communicate
26   information to the Wireless Gateway and (ii) this circuitry is capable of generating
27   an execution signal when the signal amplitude of the generated electronic signal is
28   above an absolute value or magnitude of a threshold voltage.

     COMPLAINT FOR:                           36
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                  Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 39 of 68



 1          114. Moreover, equivalents of the term “comparator”, as recited in Claim
 2   2, were never sacrificed during prosecution of the Application within the USPTO.
 3   As such, the term “comparator” covers comparators as well as all equivalent
 4   circuitry.
 5          115. The aforementioned circuitry capable of generating an execution
 6   signal when the signal amplitude of the generated electronic signal is above an
 7   absolute value or magnitude of a threshold voltage is equivalent to a
 8   “comparator”, as recited in Claim 2, at least because this circuitry performs
 9   substantially the same function, in substantially the same way, to yield
10   substantially the same result, as indicated herein.
11          116. Indeed, equivalents of the language “configured to conduct a
12   comparison of two electronic signals and generate an execution signal based on
13   said comparison”, as recited in Claim 2, were also never sacrificed during
14   prosecution of the Application within the USPTO.         As such, the language
15   “configured to conduct a comparison of two electronic signals and generate an
16   execution signal based on said comparison” covers such a comparison as well as
17   all equivalent operations.
18          117. Generating an execution signal when the signal amplitude of the
19   generated electronic signal is above an absolute value or magnitude of a threshold
20   voltage is equivalent to “conduct[ing] a comparison of two electronic signals and
21   generate an execution signal based on said comparison”, as recited in Claim 2, at
22   least because such an operation performs substantially the same function, in
23   substantially the same way, to yield substantially the same result, as indicated
24   herein.
25          118. Finally, as previously noted, the Wireless Gateway is analogous to the
26   claimed “defense unit”. Upon information and belief, the Wireless Gateway is
27   configured to store detected cardiac information based on this execution signal.
28   Additionally, upon information and belief, the Wireless Gateway is configured to

     COMPLAINT FOR:                            37
     PATENT INFRINGEMENT                                            Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 40 of 68



 1   wirelessly transmit such cardiac information to a preselected entity (the Monitoring
 2   Center) based on this execution signal.       As such, the Wireless Gateway is
 3   “configured to initiate [sic] defense event based on said execution signal”, as
 4   recited in Claim 2.
 5           119. Moreover, it is noted that equivalents of the terms “initiate [sic]
 6   defense event” and “based on said execution signal”, as recited in Claim 2, were
 7   never sacrificed during prosecution of the Application within the USPTO. As
 8   such, the terms “initiate [sic] defense event” and “based on said execution signal”
 9   must be provided their broadest possible constructions.
10      C.      Claim 3
11           120. Plaintiff realleges and incorporates by reference the allegations
12   contained in the previous paragraphs of this Complaint as though fully set forth
13   herein.
14           121. Claim 3 of the Letters Patent recites, “The self-defense system of
15   claim 2, wherein said defense unit comprises: a number of projector units each
16   configured to project a substance based on said execution signal; and/or a
17   number of conductive energy devices each comprising two electrodes and
18   configured to generate a voltage differential between said electrodes based on
19   said execution signal.”
20           122. Upon information and belief, the Wireless Gateway comprises at least
21   one conductive energy device that comprises two electrodes. A voltage differential
22   is generated between the two electrodes, based on the execution signal generated
23   by the circuitry of the Patch Recorder (discussed herein with respect to Claim 2),
24   such that the Wireless Gateway performs a particular operation (e.g., storing
25   detected cardiac information or sending such cardiac information to the Monitoring
26   Center) in response to the execution signal. This at least one conductive energy
27   device is therefore analogous to the “number of conductive energy devices each
28   comprising two electrodes and configured to generate a voltage differential

     COMPLAINT FOR:                          38
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 41 of 68



 1   between said electrodes based on said execution signal”, as recited in Claim 3.
 2           123. Additionally, equivalents of the term “conductive energy device[]”, as
 3   recited in Claim 3, were never sacrificed during prosecution of the Application
 4   within the USPTO.       As such, the term “conductive energy device[]” covers
 5   conductive energy devices as well as all equivalent devices.
 6           124. The aforementioned at least one conductive energy device of the
 7   Wireless Gateway is equivalent to “a number of conductive energy devices”, as
 8   recited in Claim 3, at least because this circuitry performs substantially the same
 9   function, in substantially the same way, to yield substantially the same result, as
10   indicated herein.
11           125. Moreover, equivalents of the term “voltage differential”, as recited in
12   Claim 3, were never sacrificed during prosecution of the Application within the
13   USPTO. As such, the term “voltage differential” is not limited to any voltage
14   range, but rather covers any voltage value.
15           126. Furthermore, it is noted that equivalents of the term “based on said
16   execution signal”, as recited in Claim 3, were never sacrificed during prosecution
17   of the Application within the USPTO. As such, the term “based on said execution
18   signal” must be provided its broadest possible construction.
19      D.      Claim 4
20           127. Plaintiff realleges and incorporates by reference the allegations
21   contained in the previous paragraphs of this Complaint as though fully set forth
22   herein.
23           128. Claim 4 of the Letters Patent recites, “The self-defense system of
24   claim 1, further comprising: one or more armor units coupled with said material
25   and sized to conform to a shape of said appendage.”
26           129. The Front External Cover of the Wireless Gateway Device is
27   analogous to “said material”, as recited in Claim 4, while the Back External Cover
28   of the Wireless Gateway Device is analogous to the “one or more armor units

     COMPLAINT FOR:                           39
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 42 of 68



 1   coupled with said material and sized to conform to a shape of said appendage”,
 2   as recited in Claim 4. Alternatively, the Back External Cover of the Wireless
 3   Gateway Device is analogous to “said material”, as recited in Claim 4, while the
 4   Front External Cover of the Wireless Gateway Device is analogous to the “one or
 5   more armor units coupled with said material and sized to conform to a shape of
 6   said appendage”, as recited in Claim 4. As previously noted, the Front External
 7   Cover is moveably coupled with the Back External Cover by first and second
 8   Hinges.    Moreover, upon information and belief, each of these covers has a
 9   physical rigidity that enables said covers to protect one or more components
10   housed within the Gateway Housing.
11         130. The foregoing notwithstanding, the Gateway Housing (or the Front
12   External Cover or the Back External Cover of the Gateway Housing) is analogous
13   to “said material”, as recited in Claim 4, while the External Clip of the Wireless
14   Gateway Device is analogous to the “one or more armor units coupled with said
15   material and sized to conform to a shape of said appendage”, as recited in Claim
16   4. Upon information and belief, the External Clip has a size and physical rigidity
17   that enables it to protect at least a portion of an object that it wraps around.
18   Alternatively, the External Clip of the Wireless Gateway Device is analogous to
19   “said material”, as recited in Claim 4, while the Gateway Housing (or the Front
20   External Cover or the Back External Cover of the Gateway Housing) is analogous
21   to the “one or more armor units coupled with said material and sized to conform
22   to a shape of said appendage”, as recited in Claim 4. With respect to the “coupled
23   with” language, it is noted that the External Clip physically extend from the
24   Gateway Housing.
25         131. Moreover, equivalents of the term “armor units”, as recited in Claim
26   4, were never sacrificed during prosecution of the Application within the USPTO.
27   As such, the term “armor units” covers armor units as well as all equivalent
28   devices.

     COMPLAINT FOR:                         40
     PATENT INFRINGEMENT                                            Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 43 of 68



 1           132. The Gateway Housing (or the Front External Cover or the Back
 2   External Cover of the Gateway Housing) is equivalent to an “armor unit[]”, as
 3   recited in Claim 4, at least because such component performs substantially the
 4   same function, in substantially the same way, to yield substantially the same result,
 5   as indicated herein.
 6           133. Additionally, the External Clip is equivalent to an “armor unit[]”, as
 7   recited in Claim 4, at least because the External Clip performs substantially the
 8   same function, in substantially the same way, to yield substantially the same result,
 9   as indicated herein.
10           134. Furthermore, it is noted that equivalents of the language “armor unit[]
11   … sized to conform to a shape of said appendage”, as recited in Claim 4, were
12   never sacrificed during prosecution of the Application within the USPTO. As
13   such, the language “armor unit[] … sized to conform to a shape of said
14   appendage” covers units sized to conform to an appendage as well as all
15   equivalent units.
16           135. The Gateway Housing (or the Front External Cover or the Back
17   External Cover of the Gateway Housing) is equivalent to an “armor unit[] … sized
18   to conform to a shape of said appendage”, as recited in Claim 4, at least because
19   such component performs substantially the same function, in substantially the same
20   way, to yield substantially the same result, as indicated herein.
21           136. Additionally, the External Clip is equivalent to an “armor unit[] …
22   sized to conform to a shape of said appendage”, as recited in Claim 4, at least
23   because the External Clip performs substantially the same function, in substantially
24   the same way, to yield substantially the same result, as indicated herein.
25      E.      Claim 5
26           137. Plaintiff realleges and incorporates by reference the allegations
27   contained in the previous paragraphs of this Complaint as though fully set forth
28   herein.

     COMPLAINT FOR:                            41
     PATENT INFRINGEMENT                                                 Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 44 of 68



 1         138. Claim 5 of the Letters Patent recites, “The self-defense system of
 2   claim 1, further comprising: one or more pressure sensors communicatively
 3   associated with said pressure sensor unit, each of said one or more pressure
 4   sensors configured to sense an applied pressure and generate a pressure input
 5   signal based on said applied pressure, and each of said one or more pressure
 6   input signals having a signal amplitude; and a comparator communicatively
 7   associated with said one or more pressure sensors, said comparator configured
 8   to compare said one more pressure input signals with a threshold voltage and
 9   generate an automatic execution signal in response to an absolute value or
10   magnitude of at least one of said one or more signal amplitudes being above an
11   absolute value or magnitude of said threshold voltage, and said defense unit
12   configured to initiate said defense event based on said automatic execution
13   signal.”
14         139. Upon information and belief, the Trigger Button is integrated with
15   circuitry configured to sense an applied pressure (such as where the user physically
16   pushes the Trigger Button) and generate a pressure input signal based on this
17   applied pressure, wherein the generated pressure input signal has a signal
18   amplitude. The Trigger Button along with this integrated circuitry is analogous to
19   the “one or more pressure sensors” recited in Claim 5. Indeed, the Trigger Button
20   along with this integrated circuitry is analogous to “one or more pressure sensors
21   communicatively associated with said pressure sensor unit, each of said one or
22   more pressure sensors configured to sense an applied pressure and generate a
23   pressure input signal based on said applied pressure”, as recited in Claim 5, at
24   least because (i) the Trigger Button and this integrated circuitry are
25   communicatively associated with the Patch Recorder (wherein the Patch Recorder
26   is analogous to “said pressure sensor unit”) and (ii) this circuitry is configured to
27   sense an applied pressure (such as where the user physically pushes the Trigger
28   Button) and generate a pressure input signal based on this applied pressure.

     COMPLAINT FOR:                           42
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 45 of 68



 1   Moreover, this generated pressure input signal having a signal amplitude is
 2   analogous to “each of said one or more pressure input signals having a signal
 3   amplitude”, as recited in Claim 5.
 4         140. Additionally, equivalents of the term “pressure sensors”, as recited in
 5   Claim 5, were never sacrificed during prosecution of the Application within the
 6   USPTO. As such, the term “pressure sensors” covers pressure sensors as well as
 7   all equivalent devices.
 8         141. The aforementioned Trigger Button along with said integrated
 9   circuitry is equivalent to a “pressure sensor[]”, as recited in Claim 5, at least
10   because this Trigger Button along with said integrated circuitry performs
11   substantially the same function, in substantially the same way, to yield
12   substantially the same result, as indicated herein.
13         142. Upon information and belief, the Patch Recorder contains circuitry
14   capable of generating an automatic execution signal when the signal amplitude of
15   the generated pressure input signal is above an absolute value or magnitude of a
16   threshold voltage. This circuitry is analogous to the “comparator” recited in Claim
17   5.   Indeed, this circuitry is analogous to “a comparator communicatively
18   associated with said one or more pressure sensors, said comparator configured
19   to compare said one more pressure input signals with a threshold voltage and
20   generate an automatic execution signal in response to an absolute value or
21   magnitude of at least one of said one or more signal amplitudes being above an
22   absolute value or magnitude of said threshold voltage”, as recited in Claim 5, at
23   least because this circuitry, which is included within the Patch Recorder, is capable
24   of generating an automatic execution signal when the signal amplitude of the
25   generated pressure input signal is above an absolute value or magnitude of a
26   threshold voltage.
27         143. Moreover, equivalents of the term “comparator”, as recited in Claim
28   5, were never sacrificed during prosecution of the Application within the USPTO.

     COMPLAINT FOR:                            43
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 46 of 68



 1   As such, the term “comparator” covers comparators as well as all equivalent
 2   devices.
 3           144. The aforementioned circuitry capable of generating an automatic
 4   execution signal when the signal amplitude of the generated pressure input signal
 5   is above an absolute value or magnitude of a threshold voltage is equivalent to a
 6   “comparator”, as recited in Claim 5, at least because this circuitry performs
 7   substantially the same function, in substantially the same way, to yield
 8   substantially the same result, as indicated herein.
 9           145. Finally, as previously noted, the Wireless Gateway is analogous to the
10   claimed “defense unit”. Upon information and belief, the Wireless Gateway is
11   configured to store detected cardiac information based on this automatic execution
12   signal.    Additionally, upon information and belief, the Wireless Gateway is
13   configured to wirelessly transmit such cardiac information to a preselected entity
14   (the Monitoring Center) based on this execution signal. As such, the Wireless
15   Gateway is “configured to initiate said defense event based on said automatic
16   execution signal”, as recited in Claim 5.
17           146. Moreover, it is noted that equivalents of the terms “initiate said
18   defense event” and “based on said automatic execution signal”, as recited in
19   Claim 5, were never sacrificed during prosecution of the Application within the
20   USPTO. As such, the terms “initiate said defense event” and “based on said
21   automatic execution signal” must be provided their broadest possible
22   constructions.
23      F.      Claim 8
24           147. Plaintiff realleges and incorporates by reference the allegations
25   contained in the previous paragraphs of this Complaint as though fully set forth
26   herein.
27           148. Claim 8 of the Letters Patent recites, “The self-defense system of
28   claim 1, further comprising: a manual selector communicatively associated with

     COMPLAINT FOR:                              44
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 47 of 68



 1   said defense unit and configured to generate a manual execution signal in
 2   response to a selection of said manual selector, said defense unit configured to
 3   initiate said defense event based on said manual execution signal.”
 4         149. Upon information and belief, the Star Button is integrated with
 5   circuitry of the Wireless Gateway. Additionally, upon information and belief, a
 6   selection of the Star Button (e.g., when a user pushes the Star Button) causes said
 7   circuitry to generate an electronic signal that causes the Wireless Gateway to
 8   establish a Bluetooth connection between the Wireless Gateway and the Patch
 9   Recorder. The Star Button and said circuitry are analogous to “a manual selector
10   communicatively associated with said defense unit and configured to generate a
11   manual execution signal in response to a selection of said manual selector,” as
12   recited in Claim 8, at least because (i) the Star Button and said circuitry are
13   communicatively associated with the Wireless Gateway (wherein the Wireless
14   Gateway is analogous to the “defense unit”) and (ii) a selection of the Star Button
15   (e.g., when a user pushes the Star Button) causes said circuitry to generate an
16   electronic signal that causes the Wireless Gateway to establish a Bluetooth
17   connection between the Wireless Gateway and the Patch Recorder. Moreover, the
18   Wireless Gateway is analogous to “said defense unit configured to initiate said
19   defense event based on said manual execution signal”, as recited in Claim 8, at
20   least because the Wireless Gateway is capable of initiating a defense event (e.g.,
21   storing cardiac information that the Wireless Gateway receives from the Patch
22   Recorder or transmitting such information to a preselected entity) when a
23   Bluetooth connection is established between the Wireless Gateway and the Patch
24   Recorder, wherein such connection is established based on the electronic signal
25   generated by said circuitry when the Star Button is pushed.
26         150. The foregoing notwithstanding, upon information and belief, the
27   Airplane Button is integrated with circuitry of the Wireless Gateway.
28   Additionally, upon information and belief, a selection of the Airplane Button (e.g.,

     COMPLAINT FOR:                          45
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 48 of 68



 1   when a user pushes the Airplane Button) when the Wireless Gateway is in a
 2   cellular signal non-transmission mode (Airplane Mode) causes said circuitry to
 3   generate an electronic signal that then causes a current operating mode of the
 4   Wireless Gateway to change to a cellular signal transmission mode. The Airplane
 5   Button and said circuitry are analogous to “a manual selector communicatively
 6   associated with said defense unit and configured to generate a manual execution
 7   signal in response to a selection of said manual selector,” as recited in Claim 8, at
 8   least because (i) the Airplane Button and said circuitry are communicatively
 9   associated with the Wireless Gateway (wherein the Wireless Gateway is analogous
10   to the “defense unit”) and (ii) a selection of the Airplane Button (e.g., when a user
11   pushes the Airplane Button) when the Wireless Gateway is in a cellular signal non-
12   transmission mode (Airplane Mode) causes said circuitry to generate an electronic
13   signal that then causes a current operating mode of the Wireless Gateway to
14   change to a cellular signal transmission mode. Moreover, the Wireless Gateway is
15   analogous to “said defense unit configured to initiate said defense event based on
16   said manual execution signal”, as recited in Claim 8, at least because the Wireless
17   Gateway is capable of initiating a defense event (e.g., transmitting cardiac
18   information that the Wireless Gateway receives from the Patch Recorder to a
19   preselected entity) when a current operating mode of the Wireless Gateway
20   changes from a cellular signal non-transmission mode (Airplane Mode) to a
21   cellular signal transmission mode, wherein such operating mode change occurs
22   based on the electronic signal generated by said circuitry as a result of the Airplane
23   Button being pushed when the Wireless Gateway is in a cellular signal non-
24   transmission mode (Airplane Mode).
25         151. Moreover, equivalents of the term “manual selector”, as recited in
26   Claim 8, were never sacrificed during prosecution of the Application within the
27   USPTO. As such, the term “manual selector” covers manual selectors as well as
28   all equivalent selectors.

     COMPLAINT FOR:                           46
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 49 of 68



 1           152. The Star Button and the aforementioned circuitry integrated with the
 2   Star Button are equivalent to a “manual selector”, as recited in Claim 8, at least
 3   because the Star Button and said circuitry perform substantially the same function,
 4   in substantially the same way, to yield substantially the same result, as indicated
 5   herein.
 6           153. The Airplane Button and the aforementioned circuitry integrated with
 7   the Airplane Button are equivalent to a “manual selector”, as recited in Claim 8, at
 8   least because the Airplane Button and said circuitry perform substantially the same
 9   function, in substantially the same way, to yield substantially the same result, as
10   indicated herein.
11           154. Moreover, it is noted that equivalents of the terms “initiate said
12   defense event” and “based on said manual execution signal”, as recited in Claim
13   8, were never sacrificed during prosecution of the Application within the USPTO.
14   As such, the terms “initiate said defense event” and “based on said manual
15   execution signal” must be provided their broadest possible constructions.
16      G.      Claim 9
17           155. Plaintiff realleges and incorporates by reference the allegations
18   contained in the previous paragraphs of this Complaint as though fully set forth
19   herein.
20           156. Claim 9 of the Letters Patent recites, “The self-defense system of
21   claim 1, wherein said defense unit comprises: a conductive energy device
22   comprising two electrodes, said conductive energy device configured to generate
23   a voltage differential between said electrodes based on said pressure input
24   signal.”
25           157. As previously mentioned above, pushing the Trigger Button causes
26   the Patch Recorder to wirelessly transmit, using the Bluetooth connection, a signal
27   to the Wireless Gateway. This signal causes a voltage generated by the Battery
28   Unit to be applied to circuitry within the Wireless Gateway, which in turn causes

     COMPLAINT FOR:                          47
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 50 of 68



 1   the Wireless Gateway to send cardiac information to the Monitoring Center.
 2   Indeed, a voltage differential must be generated between two electrodes (which are
 3   electrical conductors) of this circuitry within the Wireless Gateway, based on the
 4   signal generated when the user pushes the Trigger Button, in order for the Wireless
 5   Gateway to perform any type of operation (e.g., sending cardiac information to the
 6   Monitoring Center) in response to the signal generated when the user pushes the
 7   Trigger Button. This circuitry is therefore analogous to “a conductive energy
 8   device comprising two electrodes, said conductive energy device configured to
 9   generate a voltage differential between said electrodes based on said pressure
10   input signal”, as recited in Claim 9.
11           158. Moreover, equivalents of the term “conductive energy device”, as
12   recited in Claim 9, were never sacrificed during prosecution of the Application
13   within the USPTO.        As such, the term “conductive energy device” covers
14   conductive energy devices as well as all equivalent devices.
15           159. The aforementioned circuitry within the Wireless Gateway is
16   equivalent to a “conductive energy device”, as recited in Claim 9, at least because
17   this circuitry performs substantially the same function, in substantially the same
18   way, to yield substantially the same result, as indicated herein.
19           160. Moreover, it is noted that equivalents of the terms “generate a voltage
20   differential between said electrodes” and “based on said pressure input signal”,
21   as recited in Claim 9, were never sacrificed during prosecution of the Application
22   within the USPTO. As such, the terms “generate a voltage differential between
23   said electrodes” and “based on said pressure input signal” must be provided their
24   broadest possible constructions.
25      H.      Claim 13
26           161. Plaintiff realleges and incorporates by reference the allegations
27   contained in the previous paragraphs of this Complaint as though fully set forth
28   herein.

     COMPLAINT FOR:                            48
     PATENT INFRINGEMENT                                                 Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 51 of 68



 1         162. Claim 13 of the Letters Patent recites, “The self-defense system of
 2   claim 1, further comprising: an image input unit communicatively associated
 3   with said pressure sensor unit, said image input unit configured to capture image
 4   data as a result of said pressure input signal.”
 5         163. Upon information and belief, the Patch Recorder is integrated with a
 6   Data Capturing Unit configured to capture symptom-related data (e.g., the Patient
 7   Trigger Mark) in response to the user pressing the Trigger Button, wherein this
 8   symptom-related information is utilized at the Monitoring Center to generate an
 9   image of ECG data, such as, for example, in a 2-dimensional (2D) graphical format
10   (e.g., heart rate versus time). This Data Capturing Unit is analogous to “an image
11   input unit communicatively associated with said pressure sensor unit, said image
12   input unit configured to capture image data as a result of said pressure input
13   signal”, as recited in Claim 13, at least because (i) the Data Capturing Unit is
14   integrated with the Patch Recorder, (ii) the captured symptom-related data is
15   analogous to the claimed “image data” at least because this information is utilized
16   to generate an image of ECG data and (iii) the symptom-related data is captured by
17   the Data Capturing Unit as a result of the Electronic Trigger Signal, which is
18   generated by the Patch Circuitry when the Trigger Button is pressed.
19         164. Additionally, equivalents of the term “image input unit”, as recited in
20   Claim 13, were never sacrificed during prosecution of the Application within the
21   USPTO. As such, the term “image input unit” covers image input units as well as
22   all equivalent units.
23         165. The Data Capturing Unit is equivalent to an “image input unit”, as
24   recited in Claim 13, at least because the Data Capturing Unit performs
25   substantially the same function, in substantially the same way, to yield
26   substantially the same result, as indicated herein.
27         166. Moreover, equivalents of the term “image data”, as recited in Claim
28   13, were never sacrificed during prosecution of the Application within the USPTO.

     COMPLAINT FOR:                            49
     PATENT INFRINGEMENT                                            Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 52 of 68



 1   As such, the term “image data” covers image data as well as all equivalent data.
 2           167. The aforementioned captured symptom-related data is equivalent to
 3   “image data”, as recited in Claim 13, at least because such captured symptom-
 4   related data is utilized to perform substantially the same function, in substantially
 5   the same way, to yield substantially the same result, as indicated herein.
 6           168. Furthermore, it is noted that equivalents of the terms “capture image
 7   data” and “as a result of said pressure input signal”, as recited in Claim 13, were
 8   never sacrificed during prosecution of the Application within the USPTO. As
 9   such, the terms “capture image data” and “as a result of said pressure input
10   signal” must be provided their broadest possible constructions.
11      I.      Claim 16
12           169. Plaintiff realleges and incorporates by reference the allegations
13   contained in the previous paragraphs of this Complaint as though fully set forth
14   herein.
15           170. Claim 16 of the Letters Patent recites, “The self-defense system of
16   claim 1, further comprising: an audio output unit communicatively associated
17   with said pressure sensor unit, said audio output unit configured to access
18   preselected audio data based on said pressure input signal, and said audio output
19   unit further configured to generate and output and [sic] audio signal based on or
20   associated with said preselected audio data.”
21           171. Upon information and belief, the Transducer of the Wireless Gateway
22   is capable of generating a sound based on an electronic input, and the Wireless
23   Gateway includes circuitry integrated with the Transducer that is configured to
24   provide a particular electronic signal to the Transducer such that the Transducer
25   can translate this electronic signal into a sound wave that is propagated through the
26   air. The Transducer and said circuitry is analogous to the “audio output unit
27   communicatively associated with said pressure sensor unit, said audio output
28   unit configured to access preselected audio data based on said pressure input

     COMPLAINT FOR:                           50
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 53 of 68



 1   signal, and said audio output unit further configured to generate and output and
 2   [sic] audio signal based on or associated with said preselected audio data”, as
 3   recited in Claim 16, at least because (i) the Wireless Gateway is communicatively
 4   associated with the Patch Recorder, (ii) the aforementioned electronic signal that is
 5   received by the Transducer is analogous to the claimed “preselected audio data” at
 6   least because this signal is preselected to cause the Transducer to emit sound at a
 7   particular audible frequency and (iii) the Transducer generates a sound based on
 8   this electronic signal (e.g., by translating this electronic signal into an audible
 9   sound).
10         172. Additionally, equivalents of the term “audio output unit”, as recited
11   in Claim 16, were never sacrificed during prosecution of the Application within the
12   USPTO. As such, the term “audio output unit” covers audio output units as well
13   as all equivalent units.
14         173. The Transducer, along with the aforementioned circuitry integrated
15   therewith, are equivalent to an “audio output unit”, as recited in Claim 16, at least
16   because the Transducer and said integrated circuitry perform substantially the same
17   function, in substantially the same way, to yield substantially the same result, as
18   indicated herein.
19         174. Moreover, equivalents of the term “preselected audio data”, as recited
20   in Claim 16, were never sacrificed during prosecution of the Application within the
21   USPTO. As such, the term “preselected audio data” covers preselected audio data
22   as well as all equivalent data.
23         175. The aforementioned electronic signal that is received by the
24   Transducer is equivalent to “preselected audio data”, as recited in Claim 16, at
25   least because this electronic signal is utilized to perform substantially the same
26   function, in substantially the same way, to yield substantially the same result, as
27   indicated herein.
28         176. Furthermore, it is noted that equivalents of the terms “access

     COMPLAINT FOR:                           51
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 54 of 68



 1   preselected audio data” and “based on said pressure input signal”, as recited in
 2   Claim 16, were never sacrificed during prosecution of the Application within the
 3   USPTO. As such, the terms “access preselected audio data” and “based on said
 4   pressure input signal” must be provided their broadest possible constructions.
 5           177. Finally, it is noted that equivalents of the terms “generate and output
 6   and [sic] audio signal” and “based on or associated with said preselected audio
 7   data”, as recited in Claim 16, were never sacrificed during prosecution of the
 8   Application within the USPTO. As such, the terms “generate and output and [sic]
 9   audio signal” and “based on or associated with said preselected audio data” must
10   be provided their broadest possible constructions.
11      J.      Claim 17
12           178. Plaintiff realleges and incorporates by reference the allegations
13   contained in the previous paragraphs of this Complaint as though fully set forth
14   herein.
15           179. Independent Claim 17 of the Letters Patent recites, “A self-defense
16   system comprising: a material sized to conform to an appendage; a pressure
17   sensor unit integrated with a wireless transmitter, said pressure sensor unit
18   configured to generate a pressure input signal; ... and a defense unit coupled
19   with said material ..., said defense unit integrated with a wireless receiver
20   configured to wirelessly receive said pressure input signal from said wireless
21   transmitter ....” These features were discussed above with respect to Independent
22   Claim 1. All statements and allegations presented herein for these features with
23   respect to Independent Claim 1 are hereby incorporated by reference with respect
24   to Independent Claim 17.
25           180. Independent Claim 17 of the Letters Patent also recites, “a manual
26   selector configured to generate a manual execution signal; and a defense unit ...
27   communicatively associated with said manual selector, ... said defense unit
28   configured to initiate a defense event in response to either of said pressure input

     COMPLAINT FOR:                           52
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 55 of 68



 1   and manual execution signals.”
 2         181. Upon information and belief, the Star Button is integrated with
 3   circuitry of the Wireless Gateway. Additionally, upon information and belief, a
 4   selection of the Star Button (e.g., when a user pushes the Star Button) causes said
 5   circuitry to generate an electronic signal that causes the Wireless Gateway to
 6   establish a Bluetooth connection between the Wireless Gateway and the Patch
 7   Recorder. The Star Button and said circuitry are analogous to “a manual selector
 8   configured to generate a manual execution signal”, as recited in Independent
 9   Claim 17, at least because a selection of the Star Button (e.g., when a user pushes
10   the Star Button) causes said circuitry to generate an electronic signal that causes
11   the Wireless Gateway to establish a Bluetooth connection between the Wireless
12   Gateway and the Patch Recorder. Moreover, the Wireless Gateway is analogous to
13   “a defense unit ... communicatively associated with said manual selector, ... said
14   defense unit configured to initiate a defense event in response to either of said
15   pressure input and manual execution signals”, as recited in Independent Claim
16   17, at least because (i) the Wireless Gateway is communicatively associated with
17   the Star Button and said circuitry, (ii) the Wireless Gateway is configured to
18   initiate a defense event (e.g., storing cardiac information that the Wireless Gateway
19   receives from the Patch Recorder or transmitting such information to a preselected
20   entity) in response to the signal generated when the user pushes the Trigger Button
21   and (iii) the Wireless Gateway is capable of initiating a defense event (e.g., storing
22   cardiac information that the Wireless Gateway receives from the Patch Recorder or
23   transmitting such information to a preselected entity) when a Bluetooth connection
24   is established between the Wireless Gateway and the Patch Recorder, wherein such
25   connection is established in response to the electronic signal generated by said
26   circuitry when the Star Button is pushed.
27         182. The foregoing notwithstanding, upon information and belief, the
28   Airplane Button is integrated with circuitry of the Wireless Gateway.

     COMPLAINT FOR:                           53
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 56 of 68



 1   Additionally, upon information and belief, a selection of the Airplane Button (e.g.,
 2   when a user pushes the Airplane Button) when the Wireless Gateway is in a
 3   cellular signal non-transmission mode (Airplane Mode) causes said circuitry to
 4   generate an electronic signal that then causes a current operating mode of the
 5   Wireless Gateway to change to a cellular signal transmission mode. The Airplane
 6   Button and said circuitry are analogous to “a manual selector configured to
 7   generate a manual execution signal”, as recited in Independent Claim 17, at least
 8   because a selection of the Airplane Button (e.g., when a user pushes the Airplane
 9   Button) when the Wireless Gateway is in a cellular signal non-transmission mode
10   (Airplane Mode) causes said circuitry to generate an electronic signal that then
11   causes a current operating mode of the Wireless Gateway to change to a cellular
12   signal transmission mode. Moreover, the Wireless Gateway is analogous to “a
13   defense unit ... communicatively associated with said manual selector, ... said
14   defense unit configured to initiate a defense event in response to either of said
15   pressure input and manual execution signals”, as recited in Independent Claim
16   17, at least because (i) the Wireless Gateway is communicatively associated with
17   the Airplane Button and said circuitry, (ii) the Wireless Gateway is configured to
18   initiate a defense event (e.g., storing cardiac information that the Wireless Gateway
19   receives from the Patch Recorder or transmitting such information to a preselected
20   entity) in response to the signal generated when the user pushes the Trigger Button
21   and (iii) the Wireless Gateway is capable of initiating a defense event (e.g.,
22   transmitting cardiac information that the Wireless Gateway receives from the Patch
23   Recorder to a preselected entity) when a current operating mode of the Wireless
24   Gateway changes from a cellular signal non-transmission mode (Airplane Mode)
25   to a cellular signal transmission mode, wherein such operating mode change occurs
26   in response to the electronic signal generated by said circuitry as a result of the
27   Airplane Button being pushed when the Wireless Gateway is in a cellular signal
28   non-transmission mode (Airplane Mode).

     COMPLAINT FOR:                           54
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 57 of 68



 1         183. Moreover, equivalents of the term “manual selector”, as recited in
 2   Independent Claim 17, were never sacrificed during prosecution of the Application
 3   within the USPTO. As such, the term “manual selector” covers manual selectors
 4   as well as all equivalent selectors.
 5         184. The Star Button and the aforementioned circuitry integrated with the
 6   Star Button are equivalent to a “manual selector”, as recited in Independent Claim
 7   17, at least because the Star Button and said circuitry perform substantially the
 8   same function, in substantially the same way, to yield substantially the same result,
 9   as indicated herein.
10         185. The Airplane Button and the aforementioned circuitry integrated with
11   the Airplane Button are equivalent to a “manual selector”, as recited in
12   Independent Claim 17, at least because the Airplane Button and said circuitry
13   perform substantially the same function, in substantially the same way, to yield
14   substantially the same result, as indicated herein.
15         186. Moreover, it is noted that equivalents of the terms “initiate a defense
16   event” and “in response to either of said pressure input and manual execution
17   signals”, as recited in Independent Claim 17, were never sacrificed during
18   prosecution of the Application within the USPTO. As such, the terms “initiate a
19   defense event” and “in response to either of said pressure input and manual
20   execution signals” must be provided their broadest possible constructions.
21   IV.   Induced Infringement.
22         187. Defendant, through its own actions in connection with the Zio AT
23   System, has for a long time past and still is inducing others to infringe the Letters
24   Patent, in violation of 35 U.S.C. § 271(b), and will continue to do so unless
25   enjoined by this Court.
26         188. Plaintiff realleges and incorporates by reference the allegations
27   contained in the previous paragraphs of this Complaint as though fully set forth
28   herein.

     COMPLAINT FOR:                            55
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 58 of 68



 1         189. Third party users (e.g., Defendant‟s customers) of the Zio AT System,
 2   by using, within the United States, the Zio AT System, have for a long time past
 3   and still are directly infringing Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent,
 4   in violation of 35 U.S.C. § 271(a), for at least the same rationale presented herein
 5   with respect to Defendant‟s use of the Zio AT System with respect to such claims.
 6   Additionally, Defendant induces, in violation of 35 U.S.C. § 271(b), this direct
 7   infringement by such third party users for at least the following rationale.
 8         190. With respect to Independent Claims 1 and 17, upon information and
 9   belief, Defendant informs users how to carry the Wireless Gateway Device in the
10   Mobile Carrier (e.g., a purse or bag) while the user wears the Patch Recorder. See,
11   e.g., Exhibit L at page 8 (wherein Defendant informs users of the ZIO AT System
12   that users “[c]an [] carry the gateway in a purse, bag or pocket”). See also, e.g.,
13   Exhibit L at page 4 (wherein Defendant‟s user manual for the Zio AT System
14   includes an illustration showing a user carrying the Wireless Gateway Device in
15   the Mobile Carrier). The Mobile Carrier includes a Strap that fits around a user‟s
16   arm such that the user can carry the Mobile Carrier, and the Wireless Gateway
17   Device positioned therein, while the user is on the move. See, e.g., Exhibit L at
18   page 4 (illustrating that the Strap is positioned around a user‟s arm such that the
19   user can carry the Mobile Carrier, and the Wireless Gateway Device positioned
20   therein, while the user is on the move). The Mobile Carrier is analogous to the
21   “material sized to conform to an appendage”, as recited in Independent Claims 1
22   and 17, at least because, upon information and belief, the Mobile Carrier is sized to
23   conform to a user‟s arms. For example, the Strap of the Mobile Carrier conforms
24   to a contour of a user‟s arm when the Strap is positioned around the user‟s arm
25   such that the user can carry the Mobile Carrier, and the Wireless Gateway Device
26   positioned therein, while the user is on the move. The Wireless Gateway is
27   analogous to the “defense unit coupled with said material”, as recited in
28   Independent Claims 1 and 17, at least because (i) the Wireless Gateway is

     COMPLAINT FOR:                            56
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 59 of 68



 1   physically held within the Mobile Carrier and (ii) the Wireless Gateway functions
 2   to initiate a “defense event”, as previously discussed herein.
 3         191. Additionally, with respect to Independent Claims 1 and 17, upon
 4   information and belief, Defendant informs users that the Wireless Gateway Device
 5   can be carried in the users‟ clothing pockets. See, e.g., Exhibit L at page 8
 6   (wherein Defendant informs users of the ZIO AT System that users “[c]an [] carry
 7   the gateway in a purse, bag or pocket”).        Upon information and belief, such
 8   clothing pockets include, for example, (i) pant clothing pockets (e.g., cargo pant
 9   leg pockets) and (ii) shirt, sweatshirt, jacket and coat clothing pockets. Such
10   pocketed clothing is analogous to the “material sized to conform to an
11   appendage”, as recited in Independent Claims 1 and 17, at least because, upon
12   information and belief, the pocketed clothing is sized to conform to the user‟s legs
13   or arms. For example, the pocketed clothing conforms to a contour of a user‟s leg
14   or arm when the pocketed clothing is worn by the user such that the user can carry
15   the Wireless Gateway Device within a pocket of such pocketed clothing while the
16   user is on the move. The Wireless Gateway is analogous to the “defense unit
17   coupled with said material”, as recited in Independent Claims 1 and 17, at least
18   because (i) the Wireless Gateway is physically held within the Mobile Carrier and
19   (ii) the Wireless Gateway functions to initiate a “defense event”, as previously
20   discussed herein.
21         192. Moreover, with respect to Independent Claims 1 and 17, upon
22   information and belief, the External Clip of the Wireless Gateway Device is
23   capable of extending around a user‟s belt to thereby hold the Wireless Gateway
24   Device to the user‟s belt. See, e.g., Exhibit L at page 8, referring to the External
25   Clip as a “belt clip”. See also, e.g., Exhibit K at page 3. Upon information and
26   belief, the user may wrap and secure this belt around, for example, the user‟s waist,
27   leg, arm or hand. The belt is analogous to the “material sized to conform to an
28   appendage”, as recited in Independent Claims 1 and 17, at least because, upon

     COMPLAINT FOR:                           57
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 60 of 68



 1   information and belief, the belt is sized to conform to the user‟s leg, arm or hand.
 2   For example, the belt is capable of conforming to a contour of a user‟s leg, arm or
 3   hand when the belt is secured around the user‟s leg, arm or hand such that the user
 4   can carry the belt, as well as the Wireless Gateway Device attached thereto as a
 5   result of the External Clip securing the Wireless Gateway Device to the belt, on the
 6   user‟s leg, arm or hand while the user is on the move. The Wireless Gateway is
 7   analogous to the “defense unit coupled with said material”, as recited in
 8   Independent Claims 1 and 17, at least because (i) the Wireless Gateway is
 9   physically secured to the belt when the External Clip of the Wireless Gateway
10   Device extends around the belt to thereby hold the Wireless Gateway Device to the
11   belt and (ii) the Wireless Gateway functions to initiate a “defense event”, as
12   previously discussed herein.
13         193. Furthermore, upon information and belief, the External Clip is also
14   capable of extending around, for example, a user‟s sock, armband or glove to
15   thereby hold the Wireless Gateway Device to, for example, the user‟s leg, arm or
16   hand. The sock, armband or glove is analogous to the “material sized to conform
17   to an appendage”, as recited in Independent Claims 1 and 17, at least because,
18   upon information and belief, the sock, armband or glove is sized to conform to the
19   user‟s leg, arm or hand. For example, the sock, armband or glove is capable of
20   conforming to a contour of a user‟s leg, arm or hand when the sock, armband or
21   glove is secured around the user‟s leg, arm or hand such that the user can carry the
22   sock, armband or glove, as well as the Wireless Gateway Device attached thereto
23   as a result of the External Clip securing the Wireless Gateway Device to the sock,
24   armband or glove, on the user‟s leg, arm or hand while the user is on the move.
25   The Wireless Gateway is analogous to the “defense unit coupled with said
26   material”, as recited in Independent Claims 1 and 17, at least because (i) the
27   Wireless Gateway is physically secured to the sock, armband or glove when the
28   External Clip of the Wireless Gateway Device extends around the sock, armband

     COMPLAINT FOR:                          58
     PATENT INFRINGEMENT                                             Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 61 of 68



 1   or glove to thereby hold the Wireless Gateway Device to the sock, armband or
 2   glove and (ii) the Wireless Gateway functions to initiate a “defense event”, as
 3   previously discussed herein.
 4         194. With respect to Claims 2-5, 8, 9, 13 and 16, these claims depend from
 5   Independent Claim 1 and therefore include the features of Independent Claim 1.
 6         195. Defendant induces users of the Zio AT System to perform acts, within
 7   the United States, that directly infringe Claims 1-5, 8, 9, 13, 16 and 17 of the
 8   Letters Patent by: (i) taking action, during the time that the Letters Patent are in
 9   force (and with the intention of causing the infringing acts), to show users how to
10   carry the Wireless Gateway Device in the Mobile Carrier (e.g., a purse or bag)
11   while the user wears the Patch Recorder, and to operate the Monitoring Center and
12   provide the Zio Service in the manner mentioned herein; and (ii) currently being
13   aware of the Letters Patent and knowing that the acts, if taken, would constitute
14   infringement of Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent.
15         196. Additionally, Defendant induces users of the Zio AT System to
16   perform acts, within the United States, that directly infringe Claims 1-5, 8, 9, 13,
17   16 and 17 of the Letters Patent by: (i) taking action, during the time that the Letters
18   Patent are in force (and with the intention of causing the infringing acts), to
19   informs users that the Wireless Gateway Device can be carried in the users‟
20   clothing pockets, and to operate the Monitoring Center and provide the Zio Service
21   in the manner mentioned herein; and (ii) currently being aware of the Letters
22   Patent and knowing that the acts, if taken, would constitute infringement of Claims
23   1-5, 8, 9, 13, 16 and 17 of the Letters Patent.
24         197. Moreover, Defendant induces users of the Zio AT System to perform
25   acts, within the United States, that directly infringe Claims 1-5, 8, 9, 13, 16 and 17
26   of the Letters Patent by: (i) taking action, during the time that the Letters Patent are
27   in force (and with the intention of causing the infringing acts), to size the External
28   Clip of the Wireless Gateway Device such that the External Clip is capable of

     COMPLAINT FOR:                            59
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                 Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 62 of 68



 1   extending around a user‟s belt to thereby hold the Wireless Gateway Device to the
 2   user‟s belt, to inform users that the Wireless Gateway Device has a belt clip, and to
 3   operate the Monitoring Center and provide the Zio Service in the manner
 4   mentioned herein; and (ii) currently being aware of the Letters Patent and knowing
 5   that the acts, if taken, would constitute infringement of Claims 1-5, 8, 9, 13, 16 and
 6   17 of the Letters Patent.
 7         198. Furthermore, Defendant induces users of the Zio AT System to
 8   perform acts, within the United States, that directly infringe Claims 1-5, 8, 9, 13,
 9   16 and 17 of the Letters Patent by: (i) taking action, during the time that the Letters
10   Patent are in force (and with the intention of causing the infringing acts), to size
11   the External Clip of the Wireless Gateway Device such that the External Clip is
12   capable of extending around, for example, a user‟s sock, armband or glove to
13   thereby hold the Wireless Gateway Device to, for example, the user‟s leg, arm or
14   hand, and to operate the Monitoring Center and provide the Zio Service in the
15   manner mentioned herein; and (ii) currently being aware of the Letters Patent and
16   knowing that the acts, if taken, would constitute infringement of Claims 1-5, 8, 9,
17   13, 16 and 17 of the Letters Patent.
18         199. In addition to the foregoing, it is hereby noted that Defendant provides
19   users of the Zio AT System with at least the following:
20      • the Patch Monitor;
21      • the Wireless Gateway;
22      • a skin preparation kit containing:
23         i.    a patch card template,
24         ii.   a disposable razor,
25         iii. an abrader disc, and
26         iv. four (4) alcohol wipes;
27      • an adhesive remover wipe;
28      • printed instructions for applying the Patch Monitor;

     COMPLAINT FOR:                            60
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 63 of 68



 1      • printed information about the Zio AT System;
 2      • a manual that contains information about wearing the Patch Monitor and that
 3         includes a button press log;
 4      • a patient consent form;
 5      • a patient survey; and
 6      • a postage-paid return envelope.
 7   See Exhibit S at page 6. Upon information and belief, Defendant induces users of
 8   the Zio AT System to perform acts, within the United States, that directly infringe
 9   Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent by: (i) taking action, during
10   the time that the Letters Patent are in force (and with the intention of causing the
11   infringing acts), to provide users of the Zio AT System with the aforementioned
12   items listed in this paragraph while also operating the Monitoring Center and
13   providing the Zio Service in the manner mentioned herein; and (ii) currently being
14   aware of the Letters Patent and knowing that the acts, if taken, would constitute
15   infringement of Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent.
16   V.    Contributory Infringement.
17         200. Defendant, through its own actions in connection with the Zio AT
18   System, has for a long time past and still is contributing to the direct infringement
19   of the Letters Patent by others, in violation of 35 U.S.C. § 271(c), and will
20   continue to do so unless enjoined by this Court.
21         201. Plaintiff realleges and incorporates by reference the allegations
22   contained in the previous paragraphs of this Complaint as though fully set forth
23   herein.
24         202. Third party users (e.g., Defendant‟s customers) of the Zio AT System,
25   by using, within the United States, the Zio AT System, have for a long time past
26   and still are directly infringing Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent,
27   in violation of 35 U.S.C. § 271(a), for at least the same rationale presented herein
28   with respect to Defendant‟s use of the Zio AT System with respect to such claims.

     COMPLAINT FOR:                            61
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 64 of 68



 1   Additionally, Defendant contributes, in violation of 35 U.S.C. § 271(c), to this
 2   direct infringement by such third party users for at least the following rationale.
 3         203. Defendant contributes to a use, within the United States, of the Zio
 4   AT System, by users of the Zio AT System, wherein such use directly infringes
 5   Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent, by (i) currently making,
 6   selling and offering to sell, within the United States, the Patch Recorder and the
 7   Wireless Gateway Device, both of which constitute material parts of the invention
 8   protected by the Letters Patent and have no substantial, non-infringing use, (ii)
 9   currently selling and offering to sell, within the United States, the Zio Service, (iii)
10   currently operating the Monitoring Center and providing the Zio Service in the
11   manner mentioned herein (iv) currently having actual knowledge of the Letters
12   Patent and (v) currently knowing that the Patch Recorder and the Wireless
13   Gateway Device have no other substantial, non-infringing use, or are otherwise
14   especially made or especially adapted for use in an infringement of Claims 1-5, 8,
15   9, 13, 16 and 17 of the Letters Patent.
16     VI. Additional Information.
17         204. Plaintiff respectfully submits that it has, through its counsel,
18   conducted a reasonable pre-suit analysis sufficient to plead a claim to relief with
19   regard to Claims 1-5, 8, 9, 13, 16 and 17 of the Letters Patent that is plausible on
20   its face, as demonstrated herein.
21         205. Defendant currently possesses information sufficient to enable
22   Plaintiff, through its counsel, to perform an analysis of the infringing
23   instrumentality beyond the aforementioned investigation. Defendant has not yet
24   provided Plaintiff with access to information sufficient to allow Plaintiff to assess
25   the applicability of Claims 6, 7, 10-12, 14 and 15 of the Letters Patent to the
26   present action. As such, Plaintiff expressly reserves the right to assert Claims 6, 7,
27   10-12, 14 and 15 of the Letters Patent against Defendant at a later date.
28         206. Defendant currently possesses information sufficient to enable

     COMPLAINT FOR:                            62
     PATENT INFRINGEMENT                                                Case No. 20-cv-06220
                Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 65 of 68



 1   Plaintiff, through its counsel, to perform an analysis of other instrumentalities that
 2   may be applicable to the present action. Defendant has not yet provided Plaintiff
 3   with access to information sufficient to allow Plaintiff to assess the applicability of
 4   the claims of the Letters Patent to such other potentially infringing
 5   instrumentalities. As such, Plaintiff expressly reserves the right to assert claims of
 6   the Letters Patent against Defendant at a later date based on one or more of such
 7   other instrumentalities.
 8          207. Defendant has also not yet provided Plaintiff with access to
 9   information sufficient to allow Plaintiff to assess the quality of the products and
10   services pertaining to the infringing instrumentality. Plaintiff respectfully submits
11   that the marketing and sale of a low-quality implementation of the patented
12   invention would degrade the value of the Letters Patent and cause irreparable harm
13   to Plaintiff.
14    VII. Remedies.
15          208. Plaintiff hereby seeks remedy by civil action for infringement of the
16   Letters Patent in accordance with 35 U.S.C. § 281, and Plaintiff respectfully
17   submits that such action is proper.
18          209. Plaintiff hereby seeks a permanent injunction against infringement of
19   the Letters Patent in accordance with 35 U.S.C. § 283, and Plaintiff respectfully
20   submits that such injunctive relief is proper in this action at least because Plaintiff
21   would suffer irreparable harm if injunctive relief is not granted, there is a lack of
22   an adequate remedy at law, the balance of equities favors Plaintiff, and an
23   injunction will serve the public interest.
24          210. Plaintiff hereby seeks damages in accordance with 35 U.S.C. § 284,
25   and Plaintiff respectfully submits that such damages are proper in this action.
26          211. While the “the most frequently negotiated royalty term is 5% of
27   sales”, and while this royalty rate of 5 percent of sales “is found across a diverse
28   number of industries including … communications, … defense, … electronics, …

     COMPLAINT FOR:                               63
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 66 of 68



 1   [and] medical” (Exhibit AW at pages 2 and 3), upon information and belief, the
 2   standard royalty rate in the “Healthcare Products / Equipment” industry is 6.4
 3   percent of sales (see Exhibit AX at page 4) while the average royalty rate for patent
 4   licenses in the high technology sector in general is 5.73 percent of sales (see
 5   Exhibit AV at page 4). See also, e.g., Exhibit AW at page 2 (stating that the most
 6   frequently negotiated royalty terms are calculated as a percentage “of sales”).
 7   Plaintiff respectfully submits that Plaintiff should be awarded a percentage of
 8   Defendant‟s applicable sales revenue for the applicable damages period, wherein
 9   such percentage should be 6.4 percent (but in no event less than 5.73 percent) up to
10   the date that Defendant‟s infringement of the patents-in-suit ends (such as in
11   accordance with the requested permanent injunction).
12         212. Plaintiff finds that any damages calculation adopted in this action
13   should be based on the revenue generated by the Zio AT System, including all
14   revenue generated by the Zio Service in connection with the Zio AT System.
15         213. Upon information and belief, Defendant‟s infringement of the Letters
16   Patent has enabled Defendant to grow its annual revenue from $147.3 million in
17   year 2018 to $214.6 million in year 2019. See, e.g, Exhibit AT at page 6, ¶6. This
18   assertion is supported by at least the following:
19               Defendant discloses that it has two wearable biosensor models: the
20                Zio AT and the Zio XT models. Exhibit AS at pages 4, 5 and 12.
21               Defendant claims that it was on track to deliver 45% revenue growth
22                in year 2019 according to information updated as of December 23,
23                2019. Exhibit AS at page 16.
24               Defendant claims that the Zio AT System is driving accelerated
25                adoption of its wearable biosensors. See Exhibit AS at page 12.
26               Defendant claims to have fully launched the Zio AT System in
27                October of 2019. See, e.g., Exhibit AS at page 16.
28               Defendant discloses that the “120 Day Volume Growth Post-ZioAT

     COMPLAINT FOR:                            64
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 67 of 68



 1                Launch” was more than 27% for the Zio XT model, while such
 2                growth was more than 48% for both the Zio AT and the Zio XT
 3                models combined. Exhibit AS at page 12.
 4          214. Plaintiff respectfully submits that it is in compliance with 35 U.S.C. §
 5   287.
 6          215. Plaintiff hereby seeks reasonable attorney fees in accordance with 35
 7   U.S.C. § 285, and Plaintiff respectfully submits that such reasonable attorney fees
 8   are proper in this action.
 9               DEMAND FOR JUDGMENT; PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff respectfully requests:
11          (a) Entry of judgment that Defendant has infringed, induced others to
12               infringe, and committed acts of contributory infringement with respect
13               to one or more claims of the Letters Patent.
14          (b) Entry of judgment for a permanent injunction under 35 U.S.C. § 283
15               enjoining Defendant, its officers, agents, servants, employees, and those
16               persons in active concert or participation with Defendant, from making,
17               using, selling, offering for sale, or importing into the United States any
18               device or product that is found to infringe the Letters Patent, and/or
19               committing acts that induce others to infringe, or contribute to others‟
20               infringement of, the Letters Patent.
21          (c) Entry of judgment for damages adequate to compensate Plaintiff for
22               Defendant‟s patent infringement, but in no event less than a reasonable
23               royalty for Defendant‟s practicing of the inventions claimed in the
24               Letters Patent, together with interest and costs under 35 U.S.C. § 284.
25          (d) Entry of judgment declaring this case exceptional pursuant to 35 U.S.C.
26               § 285, and awarding Plaintiff its reasonable attorney fees and expenses.
27          (e) Such other and further relief, both at law and in equity, to which
28               Plaintiff may be justly entitled.

     COMPLAINT FOR:                             65
     PATENT INFRINGEMENT                                               Case No. 20-cv-06220
               Case 3:20-cv-06220 Document 1 Filed 09/02/20 Page 68 of 68



 1                             DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,
 3   Plaintiff respectfully demands a trial by jury on all issues raised by the Complaint.
 4

 5                                          Respectfully submitted,
 6

 7   Date: September 2, 2020                By:    /s/ Jerry A. Crandall
 8                                                 Jerry A. Crandall (CSB No. 250192)
 9
                                                   jac@crandalltech.com
                                                   CRANDALL TECHNOLOGIES LLC
10                                                 1590 Heavenly View Trail
11
                                                   Reno, NV 89523
                                                   Telephone: 775.525.8777
12                                                 Facsimile: 775.501.5157
13
                                                   Attorney for Plaintiff
14                                                 Crandall Technologies LLC
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     COMPLAINT FOR:                           66
     PATENT INFRINGEMENT                                              Case No. 20-cv-06220
